 



Exhibit 10.7

MASTER LOAN AND SECURITY AGREEMENT

dated as of May 2, 2003,

by and between

NATIONAL CITY BANK

and

OXFORD FINANCE CORPORATION

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                  Page              
SECTION 1. GENERAL PROVISIONS
    1    
1.1
 
Defined Terms
    1    
1.2
 
Guidance Line of Credit
    1    
1.3
 
Advances
    1    
1.4
 
Interest Rate
    2    
1.5
 
Loan Payments
    3    
1.6
 
Late Charges
    4    
1.7
 
Required Prepayments
    4    
1.8
 
Voluntary Prepayments
    4    
1.9
 
Collateral
    5    
1.10
 
Closing Requirements and the Initial Advance
    6  
SECTION 2. REPRESENTATIONS AND WARRANTIES
    9    
2.1
 
Organization; Power; Qualification
    9    
2.2
 
Authorization
    9    
2.3
 
Litigation
    9    
2.4
 
Ownership; Management and Subsidiaries; etc.
    9    
2.5
 
Financial Condition
    10    
2.6
 
Taxes
    10    
2.7
 
Title to Properties and Collateral
    10    
2.8
 
Borrower's Name, Business Locations, etc
    10    
2.9
 
Compliance with Laws
    11    
2.10
 
Burdensome Provisions
    11    
2.11
 
Solvency
    11    
2.12
 
Material Agreements
    11    
2.13
 
Absence of Defaults
    11    
2.14
 
Liens
    11    
2.15
 
Federal Reserve Board Regulations
    11    
2.16
 
ERISA
    11    
2.17
 
Licenses, etc
    12    
2.18
 
Labor Matters
    12    
2.19
 
Margin Stock
    12    
2.20
 
Government Regulation
    12    
2.21
 
Environmental Matters
    12    
2.22
 
Accuracy of Information
    13    
2.23
 
Purpose of Loan
    13    
2.24
 
Intellectual Property Matters
    13    
2.25
 
The Eligible Loans
    14  
SECTION 3. AFFIRMATIVE COVENANTS
    14    
3.1
 
Payment of Obligations
    14    
3.2
 
Financial Statements and Other Reports
    14    
3.3
 
Conduct of Business and Maintenance of Existence
    15    
3.4
 
Compliance with Laws
    15  

(i)



--------------------------------------------------------------------------------



 

                     
3.5
 
Payment of Liabilities and Taxes
    15    
3.6
 
Contractual Obligations
    15    
3.7
 
Maintenance of Properties
    15    
3.8
 
Insurance
    16    
3.9
 
Inspection
    17    
3.10
 
Collection of Loan Receivables
    17    
3.11
 
Loan Undertakings
    17    
3.12
 
Accounting Methods and Financial Records
    17    
3.13
 
Further Assurances
    17    
3.14
 
Environmental Laws
    18    
3.15
 
Compliance with ERISA
    18    
3.16
 
Notice
    19    
3.17
 
Collections
    19    
3.18
 
Use of Proceeds
    19    
3.19
 
Eligible Loan Documents
    20    
3.20
 
Business Checking Account
    20  
SECTION 4. NEGATIVE COVENANTS
    20    
4.1
 
Financial Covenants
    20    
4.2
 
Liens
    20    
4.3
 
Mergers, Acquisitions, Etc
    20    
4.4
 
Investments
    20    
4.5
 
Sale of Assets and Liquidation
    20    
4.6
 
Change of Control
    20    
4.7
 
Change of Business
    21    
4.8
 
Change of Name, Location, Etc
    21    
4.9
 
Certain Accounting Changes; Organizational Documents
    21    
4.10
 
Amendments
    21    
4.11
 
ERISA
    21  
SECTION 5. DEFAULT
    21    
5.1
 
Payment of Obligations
    21    
5.2
 
Perform, etc. Certain Provisions of this Agreement
    21    
5.3
 
Perform, etc. Other Provisions of this Agreement
    22    
5.4
 
Representations and Warranties
    22    
5.5
 
Default under Other Financing Documents
    22    
5.6
 
Liquidation, Termination, Dissolution, etc
    22    
5.7
 
Default under Other Indebtedness
    22    
5.8
 
Attachment
    23    
5.9
 
Judgments
    23    
5.10
 
Inability to Pay Debts, etc
    23    
5.11
 
Bankruptcy
    23    
5.12
 
Receiver, etc
    23    
5.13
 
Financial Condition
    23    
5.14
 
Default; Security Interest
    23    
5.15
 
Change of Control
    23    
5.16
 
Insecure
    23    
5.17
 
Prospect of Payment
    23  

(ii)



--------------------------------------------------------------------------------



 

                   
SECTION 6. RIGHTS AND REMEDIES
    24    
6.1
 
Rights and Remedies
    24    
6.2
 
Default Rate
    26    
6.3
 
Liens, Set-Off
    26    
6.4
 
Enforcement Costs
    27    
6.5
 
Application of Proceeds
    27    
6.6
 
Remedies, etc. Cumulative
    27    
6.7
 
No Waiver, Etc
    27  
SECTION 7. MISCELLANEOUS
    28    
7.1
 
Course of Dealing; Amendment
    28    
7.2
 
Waiver of Default
    28    
7.3
 
Notices
    28    
7.4
 
Right to Perform
    29    
7.5
 
Fee; Costs and Expenses
    29    
7.6
 
Consent to Jurisdiction
    30    
7.7
 
Assignment and Participations
    30    
7.8
 
Definitions; Certain Definitional Provisions
    31    
7.9
 
Entire Agreement; Severability
    37    
7.10
 
Confession of Judgment
    37    
7.11
 
Survival
    38    
7.12
 
Successors and Assigns
    38    
7.13
 
Applicable Law
    38    
7.14
 
Time of Essence
    38    
7.15
 
Duplicate Originals and Counterparts
    38    
7.16
 
Headings
    38  

EXHIBITS

      A.   Advance Request B.   Form of Promissory Note C.   Notice of
Assignment D.   Form of Borrowing Base Certificate E.   Form of Allonge to
Promissory Notes

SCHEDULES

      2.4(a)   Stockholders 2.4(b)   Senior Management 2.8   List of Other
Locations 2.16   List of Plans 2.25   List of Prepaid Amounts Under Eligible
Loan 4.4   Permitted Investments

(iii)



--------------------------------------------------------------------------------



 



MASTER LOAN AND SECURITY AGREEMENT

     THIS MASTER LOAN AND SECURITY AGREEMENT (this “Agreement”) is made as of
the 2nd day of May, 2003, by and between NATIONAL CITY BANK, its successors and
assigns (the “Bank”), and OXFORD FINANCE CORPORATION, its successors and
permitted assigns (“Borrower”).

     Borrower has heretofore entered into, or hereafter will enter into, certain
Master Loan and Security Agreements with the borrowers specified therein and
receive certain promissory notes executed by such borrowers, pursuant to which
Borrower has made, or hereafter will make, loans to such borrowers, secured by
the collateral specified therein.

     From time to time, Borrower may request that the Bank lend to Borrower
certain sums on the terms and conditions specified herein. The Bank may consider
such requests on the terms and conditions specified herein.

     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants set forth herein, the parties hereto, intending to be legally bound,
hereby agree as follows:

SECTION 1. GENERAL PROVISIONS.

     1.1     Defined Terms. Capitalized terms not otherwise defined herein,
shall have the meanings given to such terms in Section 7.8 hereof.

     1.2     Guidance Line of Credit. From time to time, Borrower may request
that the Bank lend to Borrower certain sums (not to exceed $10,000,000 at any
time outstanding) on the terms and conditions set forth herein, by submitting a
written request therefor in substantially the form attached hereto as Exhibit A
(an “Advance Request”). Upon receipt of an Advance Request, the Bank shall
consider such request and, subject to the Bank’s internal review process, the
Bank may, at its sole discretion, approve such request. The availability of this
guidance line of credit shall expire on the earlier of (i) September 30, 2003
and (ii) the six month anniversary of the Closing Date, unless expressly
extended in writing by the Bank. Advances may be borrowed, repaid, and
reborrowed from time to time during the availability period subject to the
Borrowing Base requirements of Section 1.3 and the voluntary repayment
requirements of Section 1.8.

     1.3     Advances.

               (a)     Each advance hereunder is referred to as an “Advance” and
all Advances hereunder are collectively referred to as the “Loan.” The maximum
Advance made hereunder with respect to each Eligible Loan shall be calculated as
fifty percent (50%) of the outstanding principal amount of such Eligible Loan,
not to exceed $3,000,000 per Eligible Loan Obligor.

               (b)     The maximum aggregate amount of the Loan at any one time
shall not exceed the lesser of (i) $10,000,000 or (ii) the Borrowing Base, as
set forth in the then applicable Borrowing Base Certificate delivered to the
Bank pursuant to Section 1.10(b) or Section 3.2 hereof, as the case may be.

               (c)     The obligation to repay the Loan hereunder shall be
evidenced by a

 



--------------------------------------------------------------------------------



 



Promissory Note payable by Borrower to the order of the Bank in substantially
the form attached hereto as Exhibit A (the “Promissory Note”).

     1.4     Interest Rate.

               (a)     Each Advance shall bear interest on the unpaid principal
balance thereof from the funding date to maturity (whether by acceleration,
stated maturity, or otherwise) at either (a) the Base Rate or (b) the sum of
LIBOR plus 3.25% per annum as selected by Borrower in the Advance Request for
such Advance. Interest shall be computed on the basis of a three hundred sixty
(360) day year consisting of twelve (12) 30-day months.

               (b)     Bank shall, upon Borrower’s request prior to 9:00 a.m.,
prevailing Philadelphia time on any Request Day, advise Borrower of the
then-current LIBOR for loans for one or more LIBOR Periods. Borrower shall then
have the right to fix the rate of interest to be charged by Bank during one or
more of such LIBOR Periods on any LIBOR Amount (provided that Borrower may not
have outstanding at any time more than five LIBOR Amounts). Borrower shall,
prior to 12:00 noon (Philadelphia time) on the Request Day, advise Bank
(a) whether (and, if so, for what LIBOR Period or Periods) Borrower elects to
fix the rate of interest to be charged as aforesaid and (b) the LIBOR Amount
with respect to which the rate of interest will so be fixed during the LIBOR
Period or Periods. Each LIBOR Period, if any, elected by Borrower shall commence
on the second Business Day following the Request Day.

               (c)     If at any time there is any portion of the outstanding
principal balance of the Loan that has not been so designated by Borrower as a
LIBOR Amount for a LIBOR Period, interest on such portion shall be charged at
the Base Rate. Whenever interest is charged at the Base Rate, interest for any
day shall be charged on the basis of the Base Rate in effect on such day. All
interest payable hereunder shall be calculated on the basis of a 360 day year,
but charged for the actual number of days elapsed.

               (d)     If Borrower requests that all or any portion of the
principal balance hereof bear interest at the LIBOR, and Bank reasonably
determines that, by reason of circumstances affecting the interbank Eurodollar
market generally, deposits in U.S. Dollars (in the applicable amounts) are not
being offered to banks in the interbank Eurodollar market, then Bank shall
forthwith give notice thereof to Borrower, whereupon until Bank notifies
Borrower that the circumstances giving rise to such suspension no longer exist,
(a) the obligation of Bank to permit any portion of the principal balance of the
Loan to bear interest with reference to the LIBOR shall be suspended so long as
such circumstances exist, and (b) Borrower shall convert the interest rates on
the applicable portions of the principal balance hereof to the Base Rate on the
last day of the then current LIBOR Period.

               (e)     If, after the date hereof, the adoption of or any change
in Rules, or change in the interpretation or administration thereof, by a
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank with any request
or directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for Bank
to make or maintain or fund loans at the LIBOR, the interest rate on the
applicable portions of the principal balance hereof shall be deemed to have been
converted to the Base Rate on either (i) the last day of the then current LIBOR
Period if Bank may lawfully continue to maintain loans at

2



--------------------------------------------------------------------------------



 



the LIBOR to such day, or (ii) immediately if Bank may not lawfully continue to
maintain loans at the LIBOR to such day.

               (f)     If any governmental authority, central bank or other
comparable authority shall at any time impose, modify or deem applicable any
reserve (including, without limitation, any imposed by the Board of Governors of
the Federal Reserve System), any tax (including without limitation, any United
States interest equalization tax or similar tax however named applicable to the
acquisition or holding of debt obligations and any interest or penalties with
respect thereto), duty, charge, fee, deduction, withholding special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, Bank, or shall impose on Bank or the interbank Eurodollar
market any other condition affecting loans at the LIBOR, and the result of any
of the foregoing is to increase the cost to Bank of making or maintaining the
interest rate at the LIBOR or to reduce the amount of any sum received or
receivable by Bank under the Promissory Note by an amount deemed by Bank to be
material, then within five days after demand by Bank, Borrower shall pay to Bank
such additional amount or amounts as will compensate Bank for such increased
cost or reduction. Bank will promptly notify Borrower of any event of which it
has knowledge occurring after the date hereof, which will entitle Bank to
compensation pursuant to this Section. A certificate of Bank claiming
compensation under this Section and setting forth the additional amount or
amounts to be paid to Bank hereunder shall be conclusive in the absence of
manifest error.

               (g)     Failure on the part of Bank to demand compensation for
any increased costs or reduction in amounts received or receivable or reduction
in return on capital with respect to any period shall not constitute a waiver of
Bank’s right to demand such compensation with respect to such period or any
other period. The protection of this Section shall be available to Bank
regardless of any possible contention of the invalidity or inapplicability of
the law, rule, regulation, guideline or other change or condition which shall
have occurred or been imposed.

     1.5     Loan Payments.

               (a)     Each Advance shall be payable in consecutive monthly
installments of principal plus interest in an amount equal to fifty percent
(50%) of the monthly amount due from the Eligible Loan Obligor under the
applicable Eligible Loan (whether such amount has been received by Oxford from
such Eligible Loan Obligor) over a period coterminous with the then remaining
term of the Eligible Loan with respect to which such Advance is made. Payment
shall be made in arrears on the fifteenth day of the month for each month during
the term of the Advance.

               (b)     Whenever any payment to be made by the Borrower under the
provisions of this Agreement is due on a day which is not a Business Day (as
hereinafter defined), the due date thereof shall be extended to the next
succeeding Business Day and, in the case of any payment which bears interest,
such extension of time shall be included in computing interest on such payment.

               (c)     All payments and prepayments of the unpaid balance of the
principal amount of the Promissory Note, interest thereon, Bank’s costs, fees,
and any other amounts payable hereunder or thereunder shall be paid without
set-off or counterclaim in lawful money of the United States of America in
immediately available funds during regular business hours of the

3



--------------------------------------------------------------------------------



 



Bank at: National City Bank, One South Broad Street, 1345 Chestnut Street, 13th
Floor, Philadelphia, Pennsylvania 19107, or at such other place as the Bank or
any other holder of the Promissory Note may at any time or from time to time
designate in writing to the Borrower.

     1.6     Late Charges. If the Borrower fails to make any payment of
principal, interest, prepayments, fees or any other amount becoming due pursuant
to the provisions of this Agreement, within five (5) days of the date due and
payable, the Borrower shall pay to the Bank a late charge equal to five
(5) percent of the amount of such payment. Such five (5) day period shall not be
construed in any way to extend the due date of any such payment. Late charges
are imposed for the purpose of defraying the Bank’s expenses incident to the
handling of delinquent payments, and are in addition to, and not in lieu of, the
exercise by the Bank of any rights and remedies hereunder or under applicable
laws and any fees and expenses of any agents or attorneys which the Bank may
employ upon Default.

     1.7     Required Prepayments. The Borrower shall prepay the applicable
Advance as and to the extent that the Eligible Loan with respect to which such
Advance was made ceases to be an Eligible Loan. Notwithstanding the foregoing,
in lieu of such prepayment, Borrower may provide to the Bank additional Eligible
Loans requiring payment of installments in such number and amount as may be
satisfactory to the Bank.

     1.8     Voluntary Prepayments.

               (a)     Notice; Application of Payments. Within the limitations
set forth herein and subject to the provisions of this Agreement, the Borrower
may repay the Loan at any time in whole or in part from time to time without
premium or penalty, and any such repayment need not be accompanied by payment of
interest on the amount repaid except that any repayment of the Loan which
constitutes a final payment of the entire principal balance of the Loan shall be
accompanied by payment of all interest thereon accrued through the date of
repayment. Borrower shall provide not less than five (5) Business Days’ prior
written notice to the Bank of any proposed repayment of the Loan, in whole or in
part. Unless the Borrower requests otherwise, such repayments shall be applied
first to accrued and unpaid interest on the principal amount to be repaid and
then to the unpaid balance of the principal amount in the inverse order of
maturity.

               (b)     Prepayment Premiums for LIBOR Amounts. LIBOR Amounts may
be prepaid prior to the expiration date of the LIBOR Period applicable thereto
only upon payment to Bank of a prepayment premium determined as follows: (i) on
the prepayment date, the remaining payments of principal and interest that would
otherwise have become payable at the expiration of the LIBOR Period pertaining
to the principal being prepaid shall be discounted to a present value at a rate
per annum equal to the “Prepayment Yield to Maturity”, as hereinafter defined,
plus any costs for reserves or assessments or for reinvesting the amount being
prepaid, and if such discounted value shall exceed the unpaid principal amount
being prepaid, then the prepayment premium shall be an amount equal to such
excess; otherwise no prepayment premium shall be payable; (ii) the “Prepayment
Yield to Maturity” shall mean the yield to maturity of the debt obligation of
the United States Treasury (excluding those commonly known as “Flower Bonds”)
maturing nearest in time to the expiration of the relevant LIBOR Period. The
maturity date and yield to maturity of such United States Treasury obligation
shall be determined on the basis of quotations published in the Wall Street
Journal on the prepayment date. If there shall be more

4



--------------------------------------------------------------------------------



 



than one such debt obligation of the United States Treasury maturing nearest in
time to the expiration of the relevant LIBOR Period, the Prepayment Yield to
Maturity shall be the arithmetic average of the yields to maturity of all such
obligations.

     1.9     Collateral.

               (a)     In order to secure the full and punctual payment of the
Obligations in accordance with the terms thereof, and to secure the performance
of this Agreement and the other Financing Documents, both now in existence and
hereafter created (as the same may be renewed, extended or modified), the
Borrower hereby pledges and assigns to the Bank, and grants to the Bank a
continuing lien on and security interest in and to all of the following property
of the Borrower, both now owned and existing and hereafter created, acquired and
arising and regardless of where located (all such property being herein called
the “Collateral”): (i) all of the Borrower’s Loan Receivables relating to each
Eligible Loan for which an Advance has been made; (ii) all of the Borrower’s
interest in and to the assets now or hereafter securing the Eligible Loan which
shall be specified as Collateral on the applicable Advance Request, together
with all embedded software, additions, parts, accessories, attachments, and
accessions now and hereafter affixed thereto and/or used in connection
therewith, and all replacements thereof and substitutions therefor as are now or
hereafter subject to any Eligible Loan Documents whether or not specified as
Collateral on the applicable Advance Request; (iii) all right, title and
interest (including, without limitation, any security interest) of the Borrower
in and to the Eligible Loan Documents which shall be specified as Collateral on
the applicable Advance Request; (iv) all equipment, inventory and goods
purchased or leased with the proceeds of the Eligible Loans; (v) all warrants
and other equity interests received by the Borrower in connection with each
Eligible Loan, which shall be more fully described on the applicable Advance
Request, and the capital stock and other equity interests issuable upon the
exercise thereof, including without limitation, all additions, exchanges,
replacements, substitutions, and the proceeds thereof together with all rights
of Borrower in and to any distribution or issuance of additional shares of the
issuer, whether by stock dividend, stock split, recapitalization or otherwise
(collectively, the “Pledged Securities“), and any certificate representing any
Pledged Securities (each a “Certificate“); (vi) all of the Borrower’s books and
records pertaining to any of the Collateral described in clauses (i), (ii),
(iii), (iv) and (v) immediately above; and (vii) all cash and noncash proceeds
of the Collateral described in clauses (i), (ii), (iii), (iv), (v) and
(vi) immediately above, including, without limitation, all cash and noncash
proceeds deposited in any deposit account, all chattel paper, instruments,
inventory, equipment, general intangibles and goods (as such terms are defined
by the UCC) or other property purchased or acquired with cash or noncash
proceeds of such Collateral and all securities entitlements with respect to any
Pledged Securities now or hereafter deposited into any securities account.

               (b)     Notwithstanding the assignment of and grant of security
interest in Eligible Loan Documents specified as Collateral on an Advance
Request, no obligations (including, without limitation, the obligation to
collect the installments payable thereunder) of the Borrower under any such
Eligible Loan Documents are assigned to or assumed by the Bank, and the Borrower
acknowledges that it is and shall continue to be responsible for such
obligations.

               (c)     The Borrower shall deposit the original signature
Eligible Loan Documents and any Certificates or other writings representing
Pledged Securities into the

5



--------------------------------------------------------------------------------



 



possession of Bank through its agent, Riggs Bank, N.A., pursuant to the terms of
the Custodial Agreement. Borrower shall endorse, by means of a detachable
allonge in the form attached hereto as Exhibit E, all promissory notes which are
Eligible Loan Documents to the order of Bank, and shall assign all financing
statements with respect to Eligible Loans to the Bank. Borrower may not dispose
of or further encumber any of the Collateral without the prior written consent
of the Bank, notwithstanding that proceeds thereof constitute a part of the
Collateral hereunder. The Borrower agrees that, with respect to the Collateral,
the Bank shall have all of the rights and remedies of a secured party under the
UCC. The Borrower hereby authorizes the Bank to (i) file UCC financing
statements describing the Collateral and (ii) take such other action the Bank
may deem necessary to perfect its lien on and security interest in and to the
Collateral.

     1.10     Closing Requirements and the Initial Advance.

               (a)     The obligation of the Bank to make an initial Advance
hereunder is, at the Bank’s option, subject to the satisfaction or written
waiver, on or before the Closing Date, of the following conditions:

                         (i)     Executed Financing Documents. This Agreement,
the Promissory Note, together with any other applicable Financing Documents,
shall have been duly authorized, executed and delivered to the Bank by Borrower,
shall be in full force and effect and no Default or Event of Default shall exist
thereunder, and Borrower shall have delivered original counterparts thereof to
Lender.

                         (ii)     Closing Certificates; etc.

                                   (A)     Officer’s Certificate of Borrower.
The Bank shall have received a certificate from a Responsible Officer, in form
and substance satisfactory to the Bank, to the effect that all representations
and warranties of Borrower contained in this Agreement and the other Financing
Documents are true, correct and complete; that Borrower is not in violation of
any of the covenants contained in this Agreement and the other Financing
Documents; that, after giving effect to the transactions contemplated by this
Agreement, no Default or Event of Default has occurred and is continuing; that
Borrower has satisfied each of the closing conditions; and that the Borrower has
elected to be regulated as a Business Development Company (as defined under
Section 2(a)(48) of the Investment Company Act of 1940, as amended).

                                   (B)     Certificate of Secretary of Borrower.
The Bank shall have received a certificate of the secretary or assistant
secretary of Borrower certifying as to the incumbency and genuineness of the
signature of each officer of Borrower executing Financing Documents and
certifying that attached thereto is a true, correct and complete copy of (1) the
Articles of Incorporation and all amendments thereto, certified as of a recent
date by the Secretary of State of the State of Maryland, (2) the Bylaws of the
Borrower as in effect on the date of such certifications, (3) resolutions duly
adopted by the Board of Directors of the Borrower authorizing the borrowings
contemplated hereunder and the execution, delivery and performance of this
Agreement and the other Financing Documents.

                                   (C)     Certificates of Good Standing. The
Bank shall have received long-form certificates as of a recent date of the good
standing of Borrower under the

6



--------------------------------------------------------------------------------



 



laws of its jurisdiction of organization and, to the extent requested by the
Bank, each other jurisdiction where Borrower is qualified to do business and a
certificate of the relevant taxing authorities of such jurisdictions certifying
that Borrower has filed required tax returns and owes no delinquent taxes.

                                   (D)     Opinion of Counsel. The Bank shall
have received a favorable opinion of counsel to Borrower addressed to the Bank
with respect to Borrower, the Financing Documents and such other matters as the
Bank shall request.

                         (iii)    Collateral.

                                   (A)     Filings and Recordings. All filings
and recordations that are necessary to perfect the security interests of the
Bank in the Collateral shall have been received by the Bank and shall have
received evidence satisfactory to the Bank that upon such filings and
recordations such security interests constitute valid and perfected first
priority liens therein.

                                   (B)     Lien Search. Lender shall have
received the results of a lien search (including a search as to judgments,
pending litigation and tax matters) made against Borrower under the UCC (or
applicable judicial docket) as in effect in any state in which any of its assets
are located or in which Borrower conducts any business, indicating among other
things that its assets are free and clear of any lien on assets of Borrower that
constitute Collateral.

                                   (C)     Hazard and Liability Insurance. The
Bank shall have received certificates of insurance, evidence of payment of all
insurance premiums for the current policy year of each, and, if requested by the
Bank, copies (certified by a Responsible Officer) of insurance policies in form
and substance reasonably satisfactory to the Bank.

                         (iv)     Consents, Defaults.

                                   (A)     Governmental and Third Party
Approvals. The Borrower shall have obtained all necessary approvals,
authorizations and consents of any Person with respect to the transactions
contemplated by this Agreement and the other Financing Documents.

                                   (B)     No Injunction, No Material Adverse
Change. No action, proceeding, investigation, regulation or legislation shall
have been instituted, threatened or proposed before any governmental authority
to enjoin, restrain, or prohibit, or to obtain substantial damages in respect
of, or which is related to or arises out of this Agreement or the other
Financing Documents or the consummation of the transactions contemplated hereby
or thereby, or which, in the Bank’s sole discretion, would make it inadvisable
to consummate the transactions contemplated by this Agreement and such other
Financing Documents. Since December 31, 2002, there shall not have been a
material adverse change in the properties, business, operations, or condition
(financial or otherwise) of the Borrower and no event shall have occurred and no
condition shall have arisen that could have a material adverse effect on the
properties, business operations, or condition (financial or otherwise) of the
Borrower or the ability of the Borrower to perform its obligations under the
Financing Documents (a “Material Adverse Effect”).

7



--------------------------------------------------------------------------------



 



                                   (C)     No Event of Default. No Default or
Event of Default shall have occurred and be continuing.

                         (v)     Financial Matters.

                                   (A)     Financial Statements. The Bank shall
have received an audited balance sheet dated as of December 31, 2002, and
related statements of income, shareholders’ equity and changes in cash flows of
Borrower, all in form and substance satisfactory to the Bank and prepared in
accordance with generally accepted accounting principles consistently applied
(“GAAP”).

                                   (B)     Payment of Fees. Borrower shall have
paid to the Bank the loan facility fee set forth in Section 7.5 hereof.

                         (vi)     Other Documents. Borrower shall deliver to the
Bank on the Closing Date such other documents, agreements, waivers and other
items reasonably requested by the Bank. All opinions, certificates and other
instruments and all proceedings in connection with the transactions contemplated
by this Agreement shall be satisfactory in form and substance to the Bank. The
Bank shall have received copies of all other documents, certificates and
instruments reasonably requested thereby, with respect to the transactions
contemplated by this Agreement.

               (b)     On or before each date on which the Bank makes an Advance
hereunder, including, without limitation, the Closing Date, the Borrower shall
cause to be done or provided to the Bank, as the case may be, the following:
(1) a duly completed and signed Advance Request and Borrowing Base Certificate
not less than three (3) Business Days before the date on which the Advance is to
be made; (2) a certificate executed by a Responsible Officer, certifying that:
(i) the representations and warranties of the Borrower contained herein remain
true and correct as of such date; (ii) no Event of Default or Default has then
occurred hereunder; (iii) there has not been a material adverse change in the
properties, business, operations, or condition (financial or otherwise) of the
Borrower and no event has occurred and no condition has arisen that could have a
Material Adverse Effect, and (iv) no default or event which, with the giving of
notice, or the lapse of time, or both, would become a default thereunder, has
then occurred with respect to the Eligible Loan to which such Advance relates;
(3) a Notice of Assignment, in the form of Exhibit C attached hereto, with
respect to the Eligible Loan (each, a “Notice of Assignment”); (4) the original
Eligible Loan Documents (including, without limitation, the promissory note
endorsed by the Borrower to the order of the Bank) comprising the Eligible Loan
to which such Advance relates and any Pledged Securities received by Borrower in
connection therewith shall be deposited with the Custodian as agent for the
Bank; (5) with respect to any letter of credit which constitutes a portion of
the Collateral, the Borrower shall cause to be executed and delivered an
assignment of proceeds of such letter of credit in favor of the Bank as
collateral security hereunder; (6) a Hedging Agreement, in form satisfactory to
the Bank, executed and delivered in connection with hedging 50% of the
Borrower’s interest rate exposure on the Advance; and (7) such documents shall
have been delivered, and such filings shall have been made and other actions
taken, as reasonably may be required by the Bank and its counsel to perfect a
valid, first priority security interest granted by the Borrower to the Bank with
respect to the Collateral securing such Advance.

8



--------------------------------------------------------------------------------



 



SECTION 2. REPRESENTATIONS AND WARRANTIES.

     The Borrower represents and warrants to the Bank that the following
statements are true, correct and complete as of the date hereof and as of the
date on which each Advance is made hereunder:

     2.1     Organization; Power; Qualification. The Borrower is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Maryland and has the power and authority to own its properties and to
carry on its business as now being and hereafter proposed to be conducted. The
Borrower is duly qualified to do business in the Commonwealth of Virginia and
all other states where the Borrower conducts business, except where the failure
to qualify could not have a Material Adverse Effect. The jurisdictions in which
the Borrower is qualified to business as of the Closing Date are set forth on
Schedule 2.1 attached hereto.

     2.2     Authorization. The Borrower has the full power and authority to
execute, deliver and perform this Agreement and the other Financing Documents to
which the Borrower is a party. Neither such execution, delivery and performance,
nor compliance by the Borrower with the provisions of this Agreement and of the
other Financing Documents to which the Borrower is a party (i) will conflict
with or result in a breach or violation of the Borrower’s Articles of
Incorporation or By-laws or any judgment, order, regulation, ruling or law to
which the Borrower is subject or any indenture, agreement or other instrument to
which the Borrower is a party or to which any of the Borrower’s assets and
properties is subject, or constitute a default thereunder or (ii) result in or
require the creation or imposition of any lien upon or with respect to any
Collateral other than liens arising under the Financing Documents. The
execution, delivery and performance of this Agreement and all other Financing
Documents to which the Borrower is a party have been duly authorized and
approved by all necessary corporate action by the Borrower and do not require
the consent or approval of, the giving of notice to, the registration with, or
the taking of any other action in respect of, any Federal, state or foreign
governmental authority or agency, except as contemplated herein. This Agreement
and all other Financing Documents to which the Borrower is a party constitute
(or, upon execution, will constitute) the legal, valid and binding obligations
of the Borrower enforceable in accordance with their terms except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and the availability of
equitable remedies.

     2.3     Litigation. There are no actions, suits or proceedings pending or,
to the knowledge of the Borrower, threatened against or in any way relating
adversely to or affecting the Borrower which could have a Material Adverse
Effect.

     2.4     Ownership; Management and Subsidiaries; etc..

               (a)     The authorized capital stock of the Borrower consists of
(i) 40,000,000 shares of the Borrower’s common stock, of which 5,200,000 shares
are issued and outstanding and (ii) 10,000,000 shares of the Borrower’s
preferred stock, none of which are issued and outstanding. The name of each
record and beneficial owner of shares of common stock and the number of shares
owned by each record and beneficial owner are set forth on Schedule 2.4(a)
attached hereto.

9



--------------------------------------------------------------------------------



 



               (b)     The name of each executive officer of the Borrower that
is employed in a Senior Management position and the office held by such
executive officer is set forth on Schedule 2.4(b) attached hereto.

               (c)     The Borrower does not directly or indirectly own or
control securities or other ownership interests in any corporation, partnership,
association, organization or other business entity representing more than fifty
percent (50%) of the equity ownership or the ordinary voting power thereof.

     2.5     Financial Condition. The Borrower has heretofore furnished to the
Bank an audited balance sheet dated as of December 31, 2002, and related
statements of income, shareholders’ equity and changes in cash flows. Such
financial statements and all other financial statements and information
furnished or to be furnished to the Bank hereunder have been and will be
prepared in accordance with GAAP and fairly present the financial condition of
the Borrower as of the dates thereof and the results of the Borrower’s
operations for the periods covered thereby. No material adverse change in the
business, financial condition, prospects or operations of the Borrower has
occurred since the date of such financial statements. The Borrower has no
indebtedness or liabilities other than that reflected on such financial
statements or expressly permitted by the provisions of this Agreement.

     2.6     Taxes. The Borrower has filed or caused to be filed all federal,
state and local income, excise, property and other tax returns which are
required to be filed and has paid all federal, sate, local and other taxes,
assessments and governmental charges or levies upon it and its property, income,
profits and assets as shown on such returns or assessments received by the
Borrower (including, without limitation, all FICA payments and withholding
taxes, if appropriate), except for such taxes, if any, as are being contested in
good faith and as to which adequate reserves have been provided. No governmental
authority has asserted any lien or other claim against the Borrower with respect
to unpaid taxes which has not been discharged or resolved. The charges, accruals
and reserves on the books of the Borrower in respect of federal, state, local
and other taxes for all fiscal years and portions thereof since the organization
of the Borrower are in the judgment of the Borrower adequate, and the Borrower
does not anticipate any additional taxes or assessments for any of such years.

     2.7     Title to Properties and Collateral. The Borrower has good title to
all of its properties, including, without limitation, the Eligible Loan
Documents and Pledged Securities and has a first priority perfected security
interest in, and lien on, all of the Collateral, subject to no liens, security
interests or other encumbrances or interests except for those of the Bank and
the interest of the borrowers of Eligible Loans. Upon the last to occur of:
(a) the making of the Advance by the Bank to the Borrower relating to an
Eligible Loan, (b) delivery of the original Eligible Loan Documents and any
Certificates or other writings representing the Pledged Securities relating to
such Eligible Loan, and (c) filing in the office of the State Department of
Assessments and Taxation of Maryland of UCC financing statements naming the
Borrower, as debtor, and the Bank, as secured party, and describing the
Collateral relating to such Advance, the Bank will have a valid, perfected first
priority security interest in the Collateral.

     2.8     Borrower’s Name, Business Locations, etc. The correct legal name of
the Borrower is that specified on the signature page of this Agreement. Within
twelve (12) years previous to the date hereof, the Borrower has not changed its
legal name, been the surviving

10



--------------------------------------------------------------------------------



 



corporation in a merger or changed the location of its chief executive office
other than within Alexandria, Virginia. The Borrower does not do business under
any trade or fictitious names. The chief executive office of the Borrower and
the place where its records concerning Eligible Loans, Loan Receivables and
other Collateral are kept is 133 North Fairfax Street, Alexandria, Virginia
22314. Each other location at which the Borrower conducts business or keeps any
of the Collateral is listed on Schedule 2.8 attached hereto. The Organizational
Number of the Borrower is D06508667.

     2.9     Compliance with Laws. The Borrower is not in violation of any
applicable federal, state or local law, statute, rule, regulation or ordinance,
except for violations that could not have a Material Adverse Effect, and has not
received any notice nor is the subject of any investigation to the effect that
the Borrower’s operations are not in material compliance with any such law,
statute, rule, regulation or ordinance, including, without limitation,
applicable environmental, health and safety laws and regulations.

     2.10     Burdensome Provisions. The Borrower is not a party to any
indenture, agreement, lease or other instrument, or subject to any corporate,
partnership, governmental or regulatory restriction, which is so unusual or
burdensome as in the foreseeable future could have a Material Adverse Effect.
The Borrower does not presently anticipate that future expenditures needed to
meet the provisions of any statutes, orders, rules or regulations of a
governmental authority will be so burdensome as to have a Material Adverse
Effect.

     2.11     Solvency. As of the Closing Date and after giving effect to each
Advance made hereunder, the Borrower will be Solvent.

     2.12     Material Agreements. The Borrower is not in default or breach in
the performance, observance or fulfillment of any of the terms, conditions or
provisions of any instrument, agreement or document to which the Borrower is a
party (including, without limitation, any instrument or agreement evidencing or
made in connection with any indebtedness or liabilities) which default or breach
could have a Material Adverse Effect.

     2.13     Absence of Defaults. No Default or Event of Default has occurred
and is continuing.

     2.14     Liens. None of the Collateral is subject to any lien, except liens
of the Bank. No financing statement under the UCC of any state which names the
Borrower as debtor and which has not been terminated, has been filed in any
state or other jurisdiction and the Borrower has not signed any such financing
statement or any security agreement authorizing any secured party thereunder to
file any such financing statement, except to perfect those liens of the Bank.

     2.15     Federal Reserve Board Regulations. The Borrower is not engaged in
the business of extending credit for the purpose of purchasing or carrying
“margin stock” within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System of the United States (the “Board”) and no part of the
proceeds of the Loans will be used for any purpose which entails a violation of
Regulations U, G, T or X of the Board.

     2.16     ERISA. Schedule 2.16 attached hereto contains a true and complete
list of each pension, employee benefit, multi-employer, profit sharing, savings,
stock bonus, 401(k) or other

11



--------------------------------------------------------------------------------



 



deferred compensation plan (“Plan”) subject to the requirements of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), which is now or
previously has been sponsored or maintained by the Borrower, or to which the
Borrower has made contributions or is required to make contributions. The
Borrower satisfied all termination and distribution requirements of the PBGC (as
hereinafter defined) with respect to any Plan terminated by the Borrower prior
to the date hereof. No lien exists against the Borrower in favor of the Pension
Benefit Guaranty Corporation (“PBGC”), and no “reportable event” (as such term
is defined in ERISA) has occurred with respect to any Plan. The Borrower has not
incurred any “accumulated funding deficiency” within the meaning of ERISA or any
liability to the PBGC in connection with any Plan. The Borrower has no
withdrawal or other liability (absolute, contingent or otherwise) with respect
to any multi-employer plan as defined by Section 3(37) of ERISA. Since
September 2, 1974, the Borrower has complied in all material respects with all
provisions of ERISA and with all provisions of each Plan.

     2.17     Licenses, etc. The Borrower has obtained and now holds all
licenses, permits, franchises, patents, trademarks, copyrights and trade names
which are necessary to the conduct of the business of the Borrower as now
conducted, free of any conflict with the rights of any other person, except as
could not have a Material Adverse Effect.

     2.18     Labor Matters. The Borrower is not subject to any collective
bargaining agreements or any agreements, contracts, decrees or orders requiring
the Borrower to recognize, deal with or employ any persons organized as a
collective bargaining unit or other form of organized labor. There are no
strikes or other material labor disputes pending or threatened against the
Borrower. The Borrower has complied in all material respects with the Fair Labor
Standards Act.

     2.19     Margin Stock. The Borrower is not engaged principally or as one of
its activities in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” (as each such term is defined or
used, directly or indirectly, in Regulation U of the Board of Governors of the
Federal Reserve System). No part of the proceeds of any Advance will be used for
purchasing or carrying margin stock or for any purpose which violates, or which
would be inconsistent with, the provisions of Regulation T, U or X of such Board
of Governors.

     2.20     Government Regulation. The Borrower has satisfied the requirements
to be qualified as a Business Development Company and a Regulated Investment
Company and the Borrower is not, nor after giving effect to any Advance will be,
subject to regulation under the Public Utility Holding Company Act of 1935 or
the Interstate Commerce Act, each as amended, or any other applicable law which
limits its ability to incur or consummate the transactions contemplated hereby.

     2.21     Environmental Matters. Except for conditions which could not
reasonably be expected to result in liabilities in excess of $100,000 in the
aggregate:

               (a)     The properties owned, leased or operated by the Borrower
now or in the past do not contain, and to its knowledge have not previously
contained, any Hazardous Materials in amounts or concentrations which
(A) constitute or constituted a violation of applicable Environmental Laws or
(B) could reasonably be expected to give rise to liability under applicable
Environmental Laws;

12



--------------------------------------------------------------------------------



 



               (b)     The Borrower’s properties and operations are in
compliance, and have been in compliance, with all applicable Environmental Laws,
and there is no contamination at, under or about such properties or such
operations which could reasonably be expected to interfere with the continued
operation of such properties or impair the fair salable value thereof,

               (c)     The Borrower has not received any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters, Hazardous Materials, or compliance with Environmental
Laws, nor does the Borrower have knowledge or reason to believe that any such
notice will be received or is being threatened;

               (d)     Hazardous Materials have not been transported or disposed
of to or from the properties owned, leased or operated by the Borrower in
violation of, or in a manner or to a location which could give rise to liability
under, Environmental Laws, nor have any Hazardous Materials been generated,
treated, stored or disposed of at, on or under any of such properties in
violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws;

               (e)     No judicial proceedings or governmental or administrative
action is pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which Borrower is or will be named as a potentially
responsible party with respect to such properties or operations conducted in
connection therewith, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Borrower, and to the knowledge of the Borrower or such operations; and

               (f)     There has been no release, or to the knowledge of the
Borrower, threat of release, of Hazardous Materials at or from properties owned,
leased or operated by the Borrower, now or in the past, in violation of or in
amounts or in a manner that could reasonably be expected to give rise to
liability under Environmental Laws.

     2.22     Accuracy of Information. No information, exhibit, report,
statement, certificate or document furnished by the Borrower or any other person
to the Bank in connection with the Loan, this Agreement or the other Financing
Documents or the negotiation thereof contains any material misstatement of fact
or omitted to state a material fact or any fact necessary to make the statements
contained herein or therein not misleading.

     2.23     Purpose of Loan. The proceeds of the Loan shall be used by the
Borrower only for the purposes permitted under Section 3.19.

     2.24     Intellectual Property Matters. The Borrower owns or possesses all
material rights to use all franchises, licenses, copyrights, copyright
applications, patents, patent rights or licenses, patent applications,
trademarks, trademark rights, service mark, service mark rights, trade names,
trade name rights, copyrights and rights with respect to the foregoing which are
required to conduct its business (collectively, “Intellectual Property”). No
event has occurred and is continuing which permits, or after notice or lapse of
time or both would permit, the revocation or termination of any such rights, and
the Borrower is not liable in amounts exceeding $100,000 in the aggregate to any
Person for infringement under applicable law with respect to any such rights as
a result of its business operations.

13



--------------------------------------------------------------------------------



 



     2.25     The Eligible Loans. The originals of the Eligible Loan Documents
and Certificates specified as Collateral on each Advance Request are true,
correct and complete; (b) all signatures, names, addresses, amounts and other
statements and facts contained in the Eligible Loan Documents specified as
Collateral on each Advance Request are true, accurate and complete; (c) the
Eligible Loan Documents specified as Collateral on each Advance Request
constitute the legal, valid and binding obligation of the parties thereto,
enforceable in accordance with the terms thereof; (d) the Eligible Loan
Documents specified as Collateral on each Advance Request and the transactions
evidenced thereby conform to all applicable laws and regulations, and constitute
a valid, perfected first priority security interest in the Collateral
thereunder; (e) the Eligible Loan Documents specified as Collateral on each
Advance Request are free from all defenses, setoffs and counterclaims; (f) there
are no agreements or understandings with respect to the Eligible Loans, verbal
or written, between the Borrower and the borrowers of Eligible Loans other than
those specified as Collateral on each applicable Advance Request delivered in
connection with an Eligible Loan; (g) to Borrower’s knowledge, no default or
event which, with the passage of time or the giving of notice, or both, would
become a default under any Eligible Loan specified as Collateral on an Advance
Request, has occurred; (h) except as set forth on Schedule 2.25 attached hereto,
no Eligible Loans have been prepaid and no deposits have been made by the
Eligible Loan Obligors thereunder except for prepayments of up to three months
by Eligible Loan Obligors in the ordinary course of Borrower’s business; and
(i) as of the date on which an Advance is made with respect to any Eligible
Loan, the principal and interest then outstanding will be due and payable in
accordance with the terms of the Eligible Loan Documents specified as Collateral
on the applicable Advance Request.

SECTION 3. AFFIRMATIVE COVENANTS.

     The Borrower covenants and agrees with the Bank that so long as any of the
Obligations (or commitments therefor) shall be outstanding, the Borrower shall:

     3.1     Payment of Obligations. Punctually pay when due the principal of
and interest on the Loan and the other Obligations, at the times and places, in
the manner and in accordance with the terms of this Agreement and the other
Financing Documents.

     3.2     Financial Statements and Other Reports. Maintain at all times a
system of accounting established and administered in accordance with sound
business practices, and will deliver, or cause to be delivered, to the Bank (a)
as soon as available but in no event more than forty-five (45) days after the
end of each month in each fiscal year of the Borrower, the balance sheet of the
Borrower as of the end of such month and the related statements of income and
retained earnings for such month internally prepared and in form and content
satisfactory to the Bank, (b) as soon as available, but in no event more than
one hundred twenty (120) days after the end of each fiscal year of the Borrower,
the balance sheet of the Borrower as of the end of such year and the related
statements of income, retained earnings and cash flows for such year certified
by independent certified public accountants selected by the Borrower and
satisfactory to the Bank, (c) concurrently with the delivery of the financial
statements described in clause (a) above, a certificate of a Responsible Officer
setting forth the computations in reasonable detail and satisfactory to the Bank
demonstrating compliance with the covenants contained in Section 4.1 hereof for
the fiscal quarter to which such financial statements relate, (d) within fifteen
(15) days after the end of each month (and at any other time upon request by the
Bank), (i) a Borrowing Base Certificate, (ii) an accounts receivable aging
report with respect to all of the

14



--------------------------------------------------------------------------------



 



Borrower’s accounts receivable, and (iii) a contractual and recency aging for
the Loan Receivables of Eligible Loans for which an Advance was provided, in
each case certified by a Responsible Officer, (e) at such reasonable intervals
as the Bank may require, such assignments, schedules, statements, reports,
certifications, records and other documents with respect to the Collateral in
such form and detail satisfactory to the Bank, (f) upon the request of the Bank,
a copy of the most recently filed annual report for each Plan, and (g) promptly
upon request of the Bank such other information, reports or documents respecting
the business, properties, operation or financial condition of the Borrower as
the Bank may at any time and from time to time reasonably request.

     3.3     Conduct of Business and Maintenance of Existence. Continue to
engage in business of the same general type as now being conducted by the
Borrower, preserve and maintain its separate corporate existence and all rights,
franchises, licenses and privileges necessary to the conduct of its business,
and qualify and remain qualified as a foreign corporation and authorized to do
business in each jurisdiction where the nature and scope of its activities
require it to so qualify under applicable law except where the failure to so
qualify could not have a Material Adverse Effect. Continue at all times to
satisfy the requirements necessary to be qualified as a Business Development
Company and a Regulated Investment Company.

     3.4     Compliance with Laws. Observe and remain in compliance with all
laws, rules, regulations and decrees to which the Borrower may be subject, a
violation of which could have a Material Adverse Effect.

     3.5     Payment of Liabilities and Taxes. Pay, when due, all of its
indebtedness and liabilities, and pay and discharge promptly all taxes,
assessments and governmental charges and levies (including, without limitation,
FICA payments and withholding taxes) upon the Borrower or upon the Borrower’s
income, profits or property (including, without limitation, the Collateral),
except to the extent the amount or validity thereof is contested in good faith
by appropriate proceedings so long as adequate reserves have been set aside
therefor.

     3.6     Contractual Obligations. Comply in all respects with each term,
condition and provision of all leases, agreements and other instruments entered
into in the conduct of its business; provided that the Borrower may contest any
such lease, agreement or other instrument in good faith through applicable
proceedings so long as adequate reserves are maintained in accordance with GAAP.

     3.7     Maintenance of Properties. Do all things necessary, and cause each
Eligible Loan Obligor to do all things necessary, to perform, observe and
comply, to maintain, preserve, protect and keep its properties in good repair,
working order and condition, and make all necessary and proper repairs, renewals
and replacements so that the Borrower’s business may be properly conducted at
all times, unless the failure to do so could not have a Material Adverse Effect.
The Borrower shall promptly notify the Bank of any event causing deterioration,
loss or depreciation in value of any substantial portion of the Collateral and
the amount of such loss or depreciation. The Borrower shall perform, observe,
and comply, and cause each Eligible Loan Obligor to do all things necessary, to
perform, observe and comply, with all of the terms and provisions to be
performed, observed or complied with by it under the Eligible Loan Documents
specified as Collateral on each Advance Request, and each other contract,
agreement or obligation relating to the Collateral. The Bank shall have no duty
to, and the Borrower hereby releases the Bank from

15



--------------------------------------------------------------------------------



 



all claims for loss or damage caused by the failure of the Bank to, collect,
protect, preserve or enforce any of the Collateral or preserve rights against
account debtors and prior parties to the Collateral, except as may be caused by
the Bank’s willful misconduct or gross negligence.

     3.8     Insurance.

               (a)     Maintain with financially sound, well rated and reputable
insurance companies insurance in such amounts and covering such risks as is
consistent with sound business practice, and in any event as is ordinarily and
customarily carried by companies similarly situated and in the same or similar
businesses as the Borrower. The Borrower will pay, when due, all premiums on
such insurance and will furnish to the Bank, upon request, evidence of payment
of such premiums and other information as to the insurance carried by the
Borrower.

               (b)     In addition, the Borrower will use its best efforts to
cause (either by its own actions or by enforcing the obligations of the
borrowers of Eligible Loans) each Eligible Loan Obligor of an Eligible Loan for
which an Advance has been provided to insure the Collateral securing such
Eligible Loan and to list Borrower as additional loss payee as its interests may
appear with not less than 30 days prior notice of cancellation or change on each
such policy.

               (c)     After the occurrence of any Default hereunder, each
policy of such insurance covering the Collateral shall contain a provision or
endorsement satisfactory to the Bank naming the Bank as loss payee or mortgagee
and providing that (A) such policy may not be cancelled or altered without at
least thirty (30) days’ prior written notice to the Bank, and (B) no act or
default of the Borrower or any other person shall affect the right of the Bank
to recover under such policy. The Borrower hereby irrevocably (x) assigns and
grants to the Bank a security interest in any and all proceeds of each such
insurance policy covering the Collateral, (y) directs each insurance company to
pay all such proceeds directly to the Bank, and (z) constitutes and appoints the
Bank (and all officers, employees or agents designated by the Bank) as the
Borrower’s true and lawful attorney-in-fact (coupled with an interest) with
authority and power on behalf of the Borrower to make, adjust, settle or
compromise all claims under each such insurance policy, to collect and receive
all proceeds payable under each such insurance policy and to endorse any check,
draft or instrument for such proceeds. Notwithstanding the foregoing, so long as
no Event of Default or Default has occurred and is continuing, the Bank may
elect not to adjust any such claim, in which case the Borrower will adjust such
claim, or, if the Bank elects to adjust such claim, it will not settle or
compromise the same without the Borrower’s prior approval, which shall not be
unreasonably withheld. Until such time as an Event of Default or Default has
occurred and is continuing, the Bank and the Borrower will mutually agree upon a
reasonable application of the net proceeds of any such insurance to replace or
restore the damaged or destroyed Collateral or to the payment of the
Obligations, whether matured or unmatured, but, if the Bank and the Borrower
cannot agree upon a reasonable application of such net proceeds within fifteen
(15) days of receipt thereof, such proceeds shall be applied as determined by
the Bank in its sole discretion. If an Event of Default or Default has occurred
and is continuing, the net proceeds of any such insurance shall be applied, as
the Bank shall determine in its sole discretion, to replace or restore the
damaged or destroyed Collateral, in a manner and on terms satisfactory to the
Bank, or to payment of the Obligations (whether matured or unmatured) in such
manner and at such times as the Bank may determine in its sole discretion.

16



--------------------------------------------------------------------------------



 



     3.9     Inspection. Permit the Bank, by its representatives and agents, at
the expense of the Borrower, to inspect any of the properties, books and
financial records of the Borrower, to examine and make copies of the books of
accounts and other financial records of the Borrower, and to discuss the
affairs, finances and accounts of the Borrower with, and to be advised as to the
same by, the Borrower (or its representatives) at such reasonable times and
intervals as the Bank may designate. In connection with the foregoing, the Bank
and its representatives and agents, at the expense of the Borrower, shall have
the right to conduct a field audit and (a) enter any business premises of the
Borrower or any other premises where the Collateral and the records relating
thereto may be located and to audit, appraise, examine and inspect the
Collateral and all records related thereto and to make extracts therefrom and
copies thereof, and (b) verify under reasonable procedures the validity, amount,
quality, quantity, value and condition of, and any other matter relating to, the
Collateral, including contacting account debtors or any person possessing any of
the Collateral (each a “Field Audit”) Field Audits will be conducted annually;
provided, however, that if a Default or an Event of Default has occurred, and is
continuing, the Bank shall have the right, in its sole discretion, to conduct
Field Audits quarterly. An independent certified public accounting firm,
acceptable to the Bank, will perform each such Field Audit.

     3.10     Collection of Loan Receivables. Collect the Loan Receivables
relating to Eligible Loans only in the ordinary course of business, and shall
not, without the Bank’s prior written consent, compromise or adjust the amount
of any Loan Receivable or extend the time for payment of any Loan Receivable
that, as the result of any such compromises or adjustments, would cause the
Eligible Loan to which such Loan Receivable relates to fail to satisfy the
criteria set forth herein for an Eligible Loan.

     3.11     Loan Undertakings. Without the prior written consent of the Bank,
the Borrower shall not consent to, approve or otherwise acquiesce in any
modification of the terms of the Eligible Loans, except such amendments that
would not cause an Eligible Loan to fail to satisfy the criteria set forth
herein for an Eligible Loan, or waive any term or condition of the Eligible
Loans, or take any action whatsoever with respect to the Eligible Loans (other
than collection of the Loan Receivables or exercising rights with respect to
Pledged Securities in accordance with the provisions of Sections 3.10 and
3.14(a) hereof).

     3.12     Accounting Methods and Financial Records. Maintain a system of
accounting, and keep such books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any governmental authority having
jurisdiction over it or any of its properties.

     3.13     Further Assurances. Defend the interest of the Borrower to the
Collateral and the security interest and lien thereon of the Bank against all
persons and against all security interests and liens on the Collateral adverse
to those of the Bank. The Borrower will, from time to time, at the expense of
the Borrower, execute, deliver, acknowledge and cause to be duly filed, recorded
or registered any statement, assignment, instrument, paper, agreement or other
document and take any other action that from time to time may be necessary or
desirable, or that the Bank may reasonably request, in order to create,
preserve, continue, perfect, confirm or validate the security interest and lien
of the Bank on the Collateral or to enable the Bank to obtain the full benefits
of this Agreement or to exercise and enforce any of its rights, powers and

17



--------------------------------------------------------------------------------



 



remedies hereunder or under applicable laws. The Borrower shall pay all costs
of, and incidental to, the filing, recording or registration of any such
document as well as any recordation, transfer or other tax required to be paid
in connection with any such filing, recordation or registration. The Borrower
hereby covenants to save harmless and indemnify the Bank from and against any
liability resulting from the failure to pay any required documentary stamps,
recordation and transfer taxes and recording costs incurred by the Bank in
connection with this Agreement or the Collateral which covenant shall survive
the termination of this Agreement and the payment of all other Obligations. If,
in the reasonable opinion of the Bank, any Collateral is or may become a part of
any real estate owned or leased by the Borrower or any Eligible Loan Obligor,
the Borrower will or will use its best efforts to cause such Eligible Loan
Obligor’s landlord, upon the request of the Bank, to furnish to the Bank in form
and content satisfactory to the Bank, a landlord’s waiver by the record owner of
such real estate and a mortgagee’s waiver by any person who has a security
interest or lien on such real estate which is or may be superior to the security
interest and lien of the Bank on such Collateral. In the event Borrower takes
any further action beyond the filing of a UCC financing statement to perfect its
security interest in the assets purchased with the proceeds of an Eligible Loan,
Borrower agrees promptly to assign to Bank any such other action to perfect in
form and substance satisfactory to Bank.

     3.14     Environmental Laws. In addition to and without limiting the
generality of Section 3.4, (a) comply in all material respects with, and ensure
such compliance by all tenants and subtenants with all applicable Environmental
Laws and obtain and comply with and maintain, and ensure that all tenants and
subtenants, if any, obtain and comply with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws, (b) conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply in all material respects with all lawful
orders and directives of any governmental authority regarding Environmental
Laws, and (c) defend, indemnify and hold harmless, and cause each Eligible Loan
Obligor to defend, indemnify and hold harmless the Bank, its Affiliates,
employees, agents, officers and directors, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses of
whatever kind or nature known or unknown, contingent or otherwise, arising out
of, or in any way relating to the presence of Hazardous Materials, or the
violation of, noncompliance with or liability under any Environmental Laws
applicable to the operations of the Borrower or any orders, requirements or
demands of governmental authorities related thereto, including, without
limitation, reasonable attorneys’ and consultants’ fees, investigation and
laboratory fees, response costs, court costs and litigation expenses, except to
the extent that any of the foregoing directly result from the gross negligence
or willful misconduct of the party seeking indemnification therefor.

     3.15     Compliance with ERISA. In addition to and without limiting the
generality of Section 3.4, (a) comply with all applicable provisions of ERISA
and the regulations and published interpretations thereunder with respect to all
Plans, (b) not take any action or fail to take action the result of which could
be a liability to the PBGC or to a Plan, (c) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code, (d) operate each Plan in such a manner that will not incur any tax
liability under Section 4980B of the Code or any liability to any qualified
beneficiary as defined in Section 4980B of the Code and (e) furnish to the Bank
upon the Bank’s request such additional information about any Plan as may be
reasonably requested by the Bank.

18



--------------------------------------------------------------------------------



 



     3.16     Notice. Promptly give written notice to the Bank (a) of the
occurrence of any Default or any event, development or circumstance which could
have a Material Adverse Effect, (b) of any litigation instituted or threatened
against the Borrower or any judgment against the Borrower where claims against
the Borrower exceed $100,000 and are not covered in full by insurance, (c) of
any notice of a claim against or investigation of the Borrower or any of the
Borrower’s properties with respect to any applicable Federal, state or local
environmental, health or safety laws, statutes, rules or regulations, (d) of the
occurrence of any “reportable event” within the meaning of ERISA or any
assertion of liability of the Borrower by the PBGC, (e) thirty (30) days prior
to any contemplated change in the name or address of the Borrower, and (f) of
the occurrence of any default under an Eligible Loan or of a casualty with
respect to any of the Collateral under an Eligible Loan.

     3.17     Collections.

               (a)     Until the Borrower’s authority to do so is terminated by
the Bank pursuant to subsection (b) below, enforce and collect at the Borrower’s
cost and expense in accordance with the collection practices customary in the
Borrower’s business payment of all amounts due and payable on or in respect of
Loan Receivables relating to Eligible Loans specified as collateral on the
written request by Borrower for the Loan on the Bank’s behalf and for the Bank’s
account as the Bank’s property in trust for the Bank, and use the proceeds of
all such payments for the Borrower’s general business purposes so long as such
use is not inconsistent with the provisions of this Agreement.

               (b)     At any time after a Default, the Bank may terminate the
authority given to the Borrower in subsection (a) above whereupon (i) the Bank
shall have the right to send to the borrowers of Eligible Loans for which an
Advance has been made, the Notices of Assignment executed and delivered by the
Borrower concurrently herewith to be held by the Bank hereunder, or otherwise to
notify and direct, and/or require the Borrower to notify and direct, all account
debtors to make all payments on or in respect of Loan Receivables relating to
Eligible Loans directly to the Bank for deposit into a special banking account
maintained by the Bank over which the Bank has exclusive dominion, control and
power of access and withdrawal (the “Collection Account”), (ii) unless otherwise
agreed by the Bank, any cash, checks, drafts, money orders, instruments or other
remittances on or with respect to Loan Receivables relating to Eligible Loans
received by the Borrower shall be delivered to the Bank within one (1) day of
receipt thereof by the Borrower for deposit to the Collection Account in
precisely the form in which received, except for the addition thereto of the
endorsement of the Borrower where required for collection of any checks, drafts,
money orders, instruments or other remittances which endorsement the Borrower
agrees to make and with respect thereto the Borrower hereby waives notice of
presentment, protest and non-payment, (iii) pending such deposit, the Borrower
will not commingle any such cash, checks, drafts, money orders, instruments or
other remittances with other funds or property but will hold them separate and
apart and in trust for the Bank subject to the security interest and lien of the
Bank on the Collateral hereunder, and (iv) the Bank shall have the right at any
time and from time to time to apply funds held by it in the Collection Account
to the payment of all or any part of the Obligations, whether matured or
unmatured, in such order and manner as the Bank may determine in its sole
discretion.

     3.18     Use of Proceeds. The Borrower shall use the proceeds of each
Advance for the sole purpose of providing Eligible Loans.

19



--------------------------------------------------------------------------------



 



     3.19     Eligible Loan Documents. All Eligible Loan Documents that
constitute Collateral shall contain representations, warranties and covenants
substantially similar to those set forth in this Agreement.

     3.20     Business Checking Account. Establish and maintain an operating
account with the Bank.

SECTION 4. NEGATIVE COVENANTS

     The Borrower covenants and agrees with the Bank that so long as any of the
Obligations shall be outstanding, the Borrower shall not, directly or
indirectly:

     4.1     Financial Covenants. The following financial covenants shall be
tested quarterly upon submission of Borrower’s quarterly and annual financial
statements pursuant to Section 3.2 hereof:

               (a)     Asset Coverage Ratio. Permit its Asset Coverage Ratio to
be less than 200%.

               (b)     Interest Coverage Ratio. Permit its Interest Coverage
Ratio to be less than 1.5:1.0.

               (c)     Net Worth. Permit its Net Worth to be less than
$40,000,000.

     4.2     Liens. Create, incur, assume or permit to exist any lien, security
interest or encumbrance of any nature whatsoever on any of the Collateral,
except for any lien or security interest now or hereafter securing all or any
part of the Obligations and the interest of the borrowers under the Eligible
Loans.

     4.3     Mergers, Acquisitions, Etc. Without the Bank’s prior written
consent (which shall not unreasonably be withheld), enter into any merger or
consolidation or acquire or purchase all or substantially all of the assets,
properties or stock of any other person, except that the Borrower may enter into
any merger or consolidation with any other person so long as (a) it is the
surviving entity of such merger or consolidation and (ii) immediately after
giving effect to such merger or consolidation, no Default or Event of Default
will exist immediately or be continuing.

     4.4     Investments. Except in the ordinary course of business and as set
forth on Schedule 4.4 attached hereto, purchase, acquire or own any stock,
bonds, notes, or securities of, or any partnership interest in, or make any
capital contribution to, any other Person, or become a joint venture partner in
any joint venture, or repurchase any of its capital stock, or agree, or become
liable to do any of the foregoing.

     4.5     Sale of Assets and Liquidation. Sell, lease or otherwise dispose
of, in one transaction or a series of transactions, all or any substantial part
of its business, assets or properties, including, without limitation, the
Collateral, outside of the ordinary course of business or take any action to
liquidate, dissolve or wind up the Borrower or its business.

     4.6     Change of Control. Effect or permit a Change of Control.

20



--------------------------------------------------------------------------------



 



     4.7     Change of Business. Enter into any business other than the business
as conducted by the Borrower on the date hereof.

     4.8     Change of Name, Location, Etc. (a) Change its legal name, identity
or business structure, (b) change the location of its chief executive office or
its chief place of business, (c) change the location where it keeps its records
concerning the Collateral, (d) change the location of any Collateral under its
direct control, or (e) open a new place of business, unless the Borrower shall
have given the Bank prior written notice thereof and shall at its cost and
expense have executed, delivered, acknowledged, filed, recorded or registered
all financing statements and other documents as may be required by the Bank in
order to create, perfect, continue, preserve, confirm or validate the security
interest and lien of the Bank on the Collateral and its priority; provided, that
the Borrower shall not in any event change the location of any Collateral if
such change would cause the security interest and lien of the Bank on the
Collateral (or the perfection thereof) to lapse, or if required to be perfected
prior to such change, to cease to be perfected.

     4.9     Certain Accounting Changes; Organizational Documents. (a) Change
its fiscal year end, or make any change in its accounting treatment and
reporting practices except as required by GAAP or (b) amend, modify or change
its Articles of Incorporation or amend, modify or change its Bylaws (or other
similar documents) in any manner adverse in any respect to the rights or
interests of the Bank.

     4.10     Amendments. Amend or terminate any of the Eligible Loan Documents
specified as Collateral on an Advance Request, except such amendments that would
not cause the Eligible Loan to fail to satisfy the criteria set forth herein for
an Eligible Loan, or settle or compromise any amounts payable under an Eligible
Loan.

     4.11     ERISA. Engage in any “prohibited transaction” (as such term is
defined by ERISA), incur any “accumulated funding deficiency” (as such term is
defined by ERISA) whether or not waived, or terminate any Plan in a manner which
could result in the imposition of a lien on any property of the Borrower
pursuant to the provisions of ERISA.

SECTION 5. DEFAULT

     The occurrence of any one or more of the following events shall constitute
a default under the provisions of this Agreement, and the term “Default“ shall
mean, whenever it is used in this Agreement, any one or more of the following
events (and the term “Event of Default“ as used herein means one or more of the
following events, whether or not any requirement for the giving of notice, the
lapse of time, or both has been satisfied):

     5.1     Payment of Obligations. The failure of the Borrower to pay any of
the Obligations as and when due and payable in accordance with the provisions of
this Agreement, the Promissory Note and/or any of the other Financing Documents,
whether at the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise;

     5.2     Perform, etc. Certain Provisions of this Agreement. The failure of
the Borrower to perform, observe or comply with any of the provisions of
Sections 3.3, 3.8(a) or (c), 3.10, 3.14

21



--------------------------------------------------------------------------------



 



and 3.15 of this Agreement (Affirmative Covenants) or of Section 4 (Negative
Covenants) of this Agreement;

     5.3     Perform, etc. Other Provisions of this Agreement. The failure of
the Borrower to perform, observe or comply with any of the provisions of this
Agreement other than those covered by Sections 5.1 and 5.2 above, and such
failure is not cured to the satisfaction of the Bank within a period of thirty
(30) days after the date of written notice thereof by the Bank to the Borrower,
unless the nature of such failure is such that (a) in the reasonable opinion of
the Bank it cannot be cured within the thirty (30) day period, (b) the Borrower
institutes corrective action within the thirty (30) day period, (c) the Borrower
diligently pursues such action, and (d) such failure is cured to the
satisfaction of the Bank within a period of ninety (90) days after the date of
such written notice;

     5.4     Representations and Warranties. If any representation and warranty
contained herein or any statement or representation made in any certificate or
any other information at any time given by or on behalf of the Borrower or
furnished in connection with this Agreement or any of the other Financing
Documents shall prove to be false, incorrect or misleading in any material
respect on the date as of which made, and any such representation or warranty
which, in the reasonable opinion of the Bank, is capable of being cured is not
cured to the satisfaction of the Bank within thirty (30) days after the date of
written notice thereof by the Bank to the Borrower, unless the nature of the
same is such that (a) in the reasonable opinion of the Bank it cannot be cured
within the thirty (30) day period, (b) the Borrower institutes corrective
action, if possible, within the thirty (30) day period, (c) the Borrower
diligently pursues such action, and (d) such representation or warranty is cured
to the satisfaction of the Bank within a period of ninety (90) days after the
date of such written notice;

     5.5     Default under Other Financing Documents. The occurrence of a
default (as defined and described therein) under the provisions of any of the
other Financing Documents which is not cured within applicable cure periods, if
any or the Custodial Agreement ceases to be in full force and effect for any
reason unless Bank shall have made alternative custodial arrangements for the
Collateral or taken direct possession thereof;

     5.6     Liquidation, Termination, Dissolution, etc. If the Borrower shall
liquidate, dissolve or terminate its existence;

     5.7     Default under Other Indebtedness. If the Borrower shall default in
any payment of any indebtedness (a) owing to the Bank (other than the
Obligations under the Financing Documents), or (b) to any other person or
persons for a principal amount in excess of $100,000 in the aggregate, beyond
the period of grace, if any, provided in the instrument or agreement under which
such indebtedness was created, or default in the observance or performance of
any other agreement or condition relating to any such indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur the effect of which default or other event is to cause
or to permit the holder or holders of such indebtedness or beneficiary or
beneficiaries of such indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice, if required, such indebtedness to become due prior to its stated
maturity;

22



--------------------------------------------------------------------------------



 



     5.8     Attachment. The issuance of any attachment or garnishment against
property or credits of the Borrower serving as Collateral, or the issuance of
any attachment or garnishment against any other property or credits of the
Borrower for an amount in excess, singly or in the aggregate, of $20,000, which
shall not have been vacated, discharged, stayed or bonded pending appeal within
ninety (90) days after the issuance thereof;

     5.9     Judgments. One or more judgments or decrees shall be entered
against the Borrower involving in the aggregate a liability in excess of
$20,000, and all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within ninety (90) days after the
entry thereof;

     5.10     Inability to Pay Debts, etc. If the Borrower shall admit its
inability to pay its debts as they mature or shall make any assignment for the
benefit of any of its creditors;

     5.11     Bankruptcy. If proceedings in bankruptcy, or for reorganization of
the Borrower, or for the readjustment of any of the Borrower’s debts, under the
United States Bankruptcy Code (as amended) or any part thereof, or under any
other applicable laws, whether state or federal, for the relief of debtors, now
or hereafter existing, shall be commenced against or by the Borrower and, except
with respect to any such proceedings instituted by the Borrower, shall not be
discharged within ninety (90) days of their commencement;

     5.12     Receiver, etc. A receiver or trustee shall be appointed for the
Borrower or for any substantial part of the Borrower’s assets, or any
proceedings shall be instituted for the dissolution or the full or partial
liquidation of the Borrower and, except with respect to any such appointments
requested or instituted by the Borrower, such receiver or trustee shall not be
discharged within ninety (90) days of his or her appointment, and, except with
respect to any such proceedings instituted by the Borrower, such proceedings
shall not be discharged within ninety (90) days of their commencement;

     5.13     Financial Condition. The occurrence of any material adverse change
or change in the financial condition of the Borrower which in the good faith
judgment of the Bank could have a Material Adverse Effect, and any such change
is not cured to the satisfaction of the Bank within thirty (30) days after the
date of written notice thereof by the Bank to the Borrower;

     5.14     Default; Security Interest. Any Financing Document shall, at any
time, cease to be in full force and effect (unless released by the Bank) or
shall be declared null and void, or the validity or enforceability thereof shall
be contested by the Borrower or the Bank shall not have or shall cease to have
valid, perfected security interests in the Collateral, subject to no other liens
whatsoever.

     5.15     Change of Control. Any Change of Control shall occur.

     5.16     Insecure. If the Bank in good faith deems itself insecure and
provides written notice thereof to Borrower; or

     5.17     Prospect of Payment. If the Bank in good faith determines that the
prospect of payment of any of the Obligations is impaired for any reason and
provides written notice thereof to Borrower.

23



--------------------------------------------------------------------------------



 



SECTION 6. RIGHTS AND REMEDIES

     6.1     Rights and Remedies. If any Default shall occur and be continuing,
the Bank may declare the unpaid principal amount of the Promissory Note,
together with accrued and unpaid interest thereon, and all other Obligations
then outstanding to be immediately due and payable, whereupon the same shall
become and be forthwith due and payable by the Borrower to the Bank, without
presentment, demand, protest or notice of any kind, all of which are expressly
waived by the Borrower; provided, that, in the case of any Default referred to
in Sections 5.10, 5.11 or 5.12 above, the unpaid principal amount of the
Promissory Note, together with accrued and unpaid interest thereon, and all
other Obligations then outstanding shall be automatically and immediately due
and payable by the Borrower to the Bank without notice, presentment, demand,
protest or other action of any kind, all of which are expressly waived by the
Borrower. Upon the occurrence and during the continuation of any Default, then
in each and every case, the Bank shall be entitled to exercise in any
jurisdiction in which enforcement thereof is sought, the following rights and
remedies, in addition to the rights and remedies available to the Bank under the
other provisions of this Agreement and the other Financing Documents, the rights
and remedies of a secured party under the UCC and all other rights and remedies
available to the Bank under applicable law, all such rights and remedies being
cumulative and enforceable alternatively, successively or concurrently:

               (a)     The Bank shall have the right to take possession of any
Collateral not in its direct possession or the possession of the Custodian for
the benefit of the Bank, and for that purpose, so far as the Borrower may give
authority therefor or to the extent permitted under applicable laws, to enter
upon any premises on which the Collateral or any part thereof may be situated,
temporarily exclude the Borrower therefrom only as and to the extent necessary
to permit the Bank to take possession of the Collateral (if the Bank has reason
to believe that the Borrower has misappropriated funds, committed a fraud or
materially misrepresented any representation or warranty made by it herein), and
remove therefrom all or any of the Collateral without any liability for suit,
action or other proceeding, THE BORROWER IS HEREBY WAIVING ANY AND ALL RIGHTS TO
PRIOR NOTICE AND TO JUDICIAL HEARING WITH RESPECT TO REPOSSESSION OF COLLATERAL,
and require the Borrower, at the Borrower’s expense, to assemble and deliver all
or any of the Collateral to such place or places as the Bank may designate.
Notwithstanding anything to the contrary contained above, the Bank acknowledges
that any of the terms and provisions of this Agreement granting the Bank the
right to take possession of Collateral or books and records with respect thereto
relates only to items of Collateral with respect to which a security interest
has been granted to the Bank and books and records relating to the Eligible
Loans specified as collateral on the written request by Borrower for the Loan,
and the Loan Receivables relating to Eligible Loans specified as collateral on
all written requests by Borrower for the Loan. The Bank shall not interfere with
the books and records, leases and personal property of Borrower which do not
constitute or pertain to the Collateral.

               (b)     The Bank shall have the right to operate, manage and
control all or any of the Collateral (including use of the Collateral and any
other property or assets of the Borrower in order to continue or complete
performance of the Borrower’s obligations under any contracts of Borrower), or
permit the Collateral or any portion thereof to remain idle or store the same,
and collect all rents and revenues therefrom and sell, lease or otherwise
dispose of any or all of the Collateral upon such terms and under such
conditions as the Bank, in its sole discretion, may

24



--------------------------------------------------------------------------------



 



determine, and purchase or acquire any of the Collateral at any such sale or
other disposition, all to the extent permitted by applicable law. Any purchaser
or borrower of any of the Collateral so sold or leased shall hold the property
so sold or leased free from any claim or right of the Borrower and the Borrower
hereby waives (to the extent permitted by law) all rights of redemption, stay or
appraisal with respect thereto. The Bank and the Borrower agree that commercial
reasonableness and good faith require the Bank to give to the Borrower no more
than ten (10) days’ prior written notice of any public sale or other disposition
of the Collateral or of the time after which any private sale or other
disposition of the Collateral is to be made.

               (c)     The Bank shall have the right, and the Borrower hereby
irrevocably designates and appoints the Bank and its designees as the attorney-
in-fact of the Borrower, with power of substitution and with power and authority
in the Borrower’s name, the Bank’s name or otherwise and for the use and benefit
of the Bank (i) to send to the borrowers with respect to the Eligible Loans
specified as collateral on the written request by Borrower for the Loan, the
Notices of Assignment executed and delivered by the Borrower to the Bank
concurrently herewith, or otherwise to notify account debtors and other persons
obligated to make payments or other remittances on or with respect to the
Collateral to make such payments and other remittances directly to the Bank,
(ii) to demand, collect, sue for, take control of, compromise, settle, change
the terms of, release, exchange, substitute, extend, renew or otherwise deal
with, the Collateral or any account debtor or other person obligated on or under
the Collateral in any manner as the Bank may deem advisable, (iii) to remove
from any place of business of the Borrower all records in respect of the
Collateral and, at the cost and expense of the Borrower, to make use of any
place of business of the Borrower as may be necessary or desirable to
administer, control, collect, sell or otherwise dispose of the Collateral, (iv)
to receive and endorse the Borrower’s name on any checks, drafts, money orders
or other instruments of payment relating to any of the Collateral, (v) to sign
and send verifications of Loan Receivables relating to Eligible Loans specified
as Collateral on the written request by Borrower for the Loan or other
Collateral and sign any proofs of claim or loss, (vi) to commence, prosecute or
defend any action, suit or proceeding relating to the Collateral or the
collection, enforcement or realization upon the Collateral, (vii) to adjust and
compromise any claims under insurance policies relating to the Collateral, and
(viii) to use, sell, assign, transfer, pledge, make any agreement with respect
to or otherwise deal with any or all of the Collateral and to do all other acts
and things necessary to carry out this Agreement as though the Bank were
absolute owner of the Collateral. This power of attorney, being coupled with an
interest, is irrevocable and all acts by the Bank and its designees pursuant
thereto are hereby ratified and confirmed by the Borrower. Neither the Bank nor
any of its designees shall be liable for any acts of commission or omission, nor
for any error of judgment or mistake of fact or law other than acts of actual
fraud, willful misconduct or gross negligence. The provisions of this subsection
shall not (A) be construed as requiring or obligating the Bank or any designee
to take any action authorized hereunder and any action taken or any action not
taken hereunder shall not give rise to any liability on the part of the Bank or
its designees or to any defense, claim, counterclaim or offset in favor of the
Borrower, (B) be construed to mean the Bank has assumed any of the obligations
of the Borrower under any instrument or agreement as the Bank shall not be
responsible in any way for the performance of the Borrower of any of the
provisions thereof, and (C) relieve the Borrower of any of its obligations
hereunder or in any way limit the exercise by the Bank of any other or further
rights it may have hereunder, under the other Financing Documents, by law or
otherwise.

               (d)     The Borrower recognizes that the Bank may be unable to
effect, or to do

25



--------------------------------------------------------------------------------



 



so only after delay which would adversely affect the value that might be
realized from the Pledged Securities, a public sale of all or part of the
Pledged Securities by reason of certain prohibitions contained in the Securities
Act of 1933, as amended, and may be compelled to resort to one or more private
sales to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire such securities for their own account, for investment
and not with a view to the distribution or resale thereof. The Borrower agrees
that any such private sale may be at prices and on terms less favorable to the
Bank than if sold at public sales, and therefore recognizes and confirms that
such private sales shall be deemed to have been made in a commercially
reasonable manner. The Borrower agrees that the Bank has no obligation to delay
sale of any such securities for the period of time necessary to permit the
issuer of such securities to register such securities for public sale under the
Securities Act of 1933, as amended.

               (e)     The Bank shall have no obligation to take any steps to
preserve the rights of the Borrower in the Pledged Securities against prior
parties. The Bank shall have no obligation to sell or otherwise deal with the
Pledged Securities, whether or not upon request of the Borrower, if at such time
the value of the Pledged Securities, in the opinion of the Bank, is less than
the aggregate amount of the indebtedness secured hereby, and such refusal or
inaction by the Bank shall not be deemed a breach of any duty which the Bank may
have under law to preserve the Pledged Securities.

               (f)     If, in the enforcement of such rights, the Bank shall
propose to dispose of all or any portion of the Pledged Securities, the Borrower
agrees that ten (10) days prior written notice, sent to the Borrower shall be
adequate and reasonable notice.

               (g)     The Borrower waives diligence, presentment, demand,
protest and notice of any kind except for any notice expressly provided for
herein.

     6.2     Default Rate. Notwithstanding the entry of any decree, order,
judgment or other judicial action, upon the occurrence of a Default hereunder,
the unpaid principal amount of the Promissory Note and all other monetary
Obligations outstanding or becoming outstanding while such Default exists shall
bear interest from the date on which the Bank notifies the Borrower of such
Default (unless the Bank is legally precluded from providing such notice to the
Borrower, then from the date of such Default) until such Default has been cured
to the satisfaction of the Bank, at a rate of interest equal at all times to the
Base Rate plus three (3) percent per annum (the “Default Rate”), irrespective of
whether or not as a result thereof, the Promissory Note or any of the
Obligations has been declared due and payable or the maturity thereof
accelerated. The Bank shall provide to Borrower written notice that the Default
Rate became applicable. The Borrower shall on demand from time to time pay such
interest to the Bank and the same shall be a part of the Obligations hereunder.

     6.3     Liens, Set-Off. As security for the payment of the Obligations and
the performance of the Financing Documents, the Borrower hereby grants to the
Bank a continuing security interest and lien on, in and upon all indebtedness
owing to, and all deposits (general or special), credits, balances, monies,
securities and other property of, the Borrower and all proceeds thereof, both
now and hereafter held or received by, in transit to, or due by, the Bank. In
addition to, and without limitation of, any rights of the Bank under applicable
laws, if the Borrower becomes insolvent, however evidenced, or any Default
occurs, the Bank may at any time and from time to time thereafter, without
notice to the Borrower, set-off, hold, segregate,

26



--------------------------------------------------------------------------------



 



appropriate and apply at any time and from time to time thereafter all such
indebtedness, deposits, credits, balances (whether provisional or final and
whether or not collected or available), monies, securities and other property
toward the payment of all or any part of the Obligations in such order and
manner as the Bank in its sole discretion may determine and whether or not the
Obligations or any part thereof shall then be due or demand for payment thereof
made by the Bank.

     6.4     Enforcement Costs. The Borrower agrees to pay to the Bank on demand
(a) all reasonable enforcement costs paid, incurred or advanced by or on behalf
of the Bank and (b) interest on such enforcement costs from the date paid,
incurred or advanced until paid in full at a per annum rate of interest equal at
all times to the Default Rate. As used herein, the term “enforcement costs”
shall mean and include collectively all expenses, charges, recordation or other
taxes, costs and fees (including attorneys’ fees and expenses) of any nature
whatsoever advanced, paid or incurred by or on behalf of the Bank in connection
with (1) the collection or enforcement of this Agreement or any of the other
Financing Documents, (2) the creation, perfection, maintenance, preservation,
defense, protection, realization upon, disposition, collection, sale or
enforcement of all or any part of the Collateral, and (3) the exercise by the
Bank of any rights or remedies available to it under the provisions of this
Agreement, or any of the other Financing Documents. All enforcement costs, with
interest as above provided, shall be a part of the Obligations hereunder.

     6.5     Application of Proceeds. Any proceeds of the collection of the
Obligations and/or the sale or other disposition of the Collateral will be
applied by the Bank to the payment of enforcement costs, and any balance of such
proceeds (if any) will be applied by the Bank to the payment of the remaining
Obligations (whether then due or not), at such time or times and in such order
and manner of application as the Bank may from time to time in its sole
discretion determine. If the sale or other disposition of the Collateral fails
to satisfy all of the Obligations, the Borrower shall remain liable to the Bank
for any deficiency.

     6.6     Remedies, etc. Cumulative. Each right, power and remedy of the Bank
as provided for in this Agreement or in the other Financing Documents or now or
hereafter existing under applicable laws or otherwise shall be cumulative and
concurrent and shall be in addition to every other right, power or remedy
provided for in this Agreement or in the other Financing Documents or now or
hereafter existing under applicable laws or otherwise, and the exercise or
beginning of the exercise by the Bank of any one or more of such rights, powers
or remedies shall not preclude the simultaneous or later exercise by the Bank of
any or all such other rights, powers or remedies.

     6.7     No Waiver, Etc. No failure or delay by the Bank to insist upon the
strict performance of any term, condition, covenant or agreement of this
Agreement or of the other Financing Documents, or to exercise any right, power
or remedy consequent upon a breach thereof, shall constitute a waiver of any
such term, condition, covenant or agreement or of any such breach, or preclude
the Bank from exercising any such right, power or remedy at any later time or
times. By accepting payment after the due date of any amount payable under this
Agreement or under any of the other Financing Documents, the Bank shall not be
deemed to waive the right either to require prompt payment when due of all other
amounts payable under this Agreement or under any of the other Financing
Documents, or to declare a Default for failure to effect such prompt payment of
any such other amount. The payment by the Borrower

27



--------------------------------------------------------------------------------



 



or any other person and the acceptance by the Bank of any amount due and payable
under the provisions of this Agreement or the other Financing Documents at any
time during which a Default exists shall not in any way or manner be construed
as a waiver of such Default by the Bank or preclude the Bank from exercising any
right, power or remedy consequent upon such Default.

SECTION 7. MISCELLANEOUS

     7.1     Course of Dealing; Amendment. No course of dealing between the Bank
and the Borrower shall be effective to amend, modify or change any provision of
this Agreement or the other Financing Documents. The Bank shall have the right
at all times to enforce the provisions of this Agreement and the other Financing
Documents in strict accordance with the provisions hereof and thereof,
notwithstanding any conduct or custom on the part of the Bank in refraining from
so doing at any time or times. The failure of the Bank at any time or times to
enforce its rights under such provisions, strictly in accordance with the same,
shall not be construed as having created a custom in any way or manner contrary
to specific provisions of this Agreement or the other Financing Documents or as
having in any way or manner modified or waived the same. This Agreement and the
other Financing Documents to which the Borrower is a party may not be amended,
modified, or changed in any respect except by an agreement in writing signed by
the Bank and the Borrower.

     7.2     Waiver of Default. The Bank may, at any time and from time to time,
execute and deliver to the Borrower a written instrument waiving, on such terms
and conditions as the Bank may specify in such written instrument, any of the
requirements of this Agreement or of the other Financing Documents or any Event
of Default or Default and its consequences, provided, that any such waiver shall
be for such period and subject to such conditions as shall be specified in any
such instrument. In the case of any such waiver, the Borrower and the Bank shall
be restored to their former positions prior to such Event of Default or Default
and shall have the same rights as they had hereunder. No such waiver shall
extend to any subsequent or other Event of Default or Default, or impair any
right consequent thereto and shall be effective only in the specific instance
and for the specific purpose for which given.

     7.3     Notices. All notices, requests and demands to or upon the parties
to this Agreement shall be deemed to have been given or made when delivered by
hand, or when deposited in the mail, postage prepaid by certified mail, return
receipt requested, or, in the case of notice by facsimile transmission, when
properly transmitted, addressed as follows or to such other address as may be
hereafter designated in writing by one party to the other:

      Borrower:   Oxford Finance Corporation     133 North Fairfax Street    
Alexandria, Virginia 22314     Attention: Mr. Mike Altenburger     Facsimile:
(703) 519-4910

28



--------------------------------------------------------------------------------



 

      with a copy to:   Sutherland Asbill & Brennan LLP     1275 Pennsylvania
Avenue, N.W.     Washington, DC 20004-2415     Attention: Cynthia M. Krus,
Esquire     Facsimile: (202) 637-3593       Bank:   National City Bank     One
South Broad Street, 13th Floor     1345 Chestnut Street     Philadelphia,
Pennsylvania 19107     Attention: Michael Labrum, Senior Vice     President    
Facsimile: (267) 256-4001       with a copy to:   Klehr, Harrison, Harvey,
Branzburg & Ellers LLP     260 South Broad Street     Philadelphia, Pennsylvania
19102     Attention: Jeffrey O. Greenfield, Esquire     Facsimile:
(215) 568-6603

except in cases where it is expressly herein provided that such notice, request
or demand is not effective until received by the party to whom it is addressed.

     7.4     Right to Perform. If the Borrower shall fail to make any payment or
to otherwise perform, observe or comply with the provisions of this Agreement or
any of the other Financing Documents, then and in each such case, the Bank may
(but shall be under no obligation whatsoever to) without notice to or demand
upon the Borrower remedy any such failure by advancing funds or taking such
action as it deems appropriate for the account and at the expense of the
Borrower. The advance of any such funds or the taking of any such action by the
Bank shall not be deemed or construed to cure a Default or waive performance by
the Borrower of any provisions of this Agreement. The Borrower shall pay to the
Bank on demand, together with interest thereon from the date advanced or
incurred until paid in full at a per annum rate of interest equal at all times
to the Default Rate, any such funds so advanced by the Bank and any costs and
expenses advanced or incurred by or on behalf of the Bank in taking any such
action, all of which shall be a part of the Obligations hereunder.

     7.5     Fee; Costs and Expenses. (a) Concurrently with execution of this
Agreement, the Borrower shall pay to the Bank a loan facility fee in the amount
of $65,000, which shall include the costs and fees associated with the
preparation of this Agreement and the other Financing Documents.

               (a)     The Borrower agrees to pay to the Bank on demand all
fees, recordation and other taxes, costs and expenses of whatever kind and
nature, including attorneys’ fees and disbursements, which the Bank may incur or
which are payable in connection with the administration of the Loan, including,
without limitation, the recording or filing of any and all of the Financing
Documents and obtaining lien searches, the expense of any inspection made by the
Bank with respect to the Borrower and/or the Collateral, and the expense of the
Field Audit to be performed by the Bank. All such fees, costs, recordation and
other taxes shall be a part of the Obligations hereunder.

29



--------------------------------------------------------------------------------



 



     7.6     Consent to Jurisdiction. The Borrower irrevocably (a) consents and
submits to the jurisdiction and venue of any state or Federal court sitting in
the Commonwealth of Pennsylvania over any suit, action or proceeding arising out
of or relating to this Agreement or any of the other Financing Documents,
(b) waives, to the fullest extent permitted by law, any objection that the
Borrower may now or hereafter have to the laying of the venue of any such suit,
action or proceeding brought in any such court and any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum, and (c) consents to the service of process in any such suit,
action or proceeding in any such court by the mailing of copies of such process
to the Borrower by certified mail at the Borrower’s address set forth herein for
the purpose of giving notice.

     7.7     Assignment and Participations.

               (a)     The Bank may, subject to the consent of the Borrower,
which consent shall not be unreasonably withheld, conditioned or delayed, sell,
assign or transfer to any person or persons, all or any part of the Obligations
or all or any part of the Financing Documents and each such person or persons
shall have the right to enforce the provisions of the Financing Documents and
any of the Obligations as fully as the Bank, provided that the Bank shall
continue to have the unimpaired right to enforce the provisions of the Financing
Documents and any of the Obligations as to so much of the Financing Documents
and/or the Obligations that it has not sold, assigned or transferred.
Additionally, the Bank may sell or grant to any other person or persons
participations in all or any part of the Obligations or all or any part of the
Financing Documents (provided that such person is not a direct competitor of the
Borrower).

               (b)     In connection with and prior to and after any such sale,
transfer, assignment or participation, the Bank may disclose and furnish to any
prospective or actual purchaser, transferee, assignee or participant, any and
all reports, financial statements and other information obtained by the Bank at
any time and from time to time in connection with the Obligations, any of the
Financing Documents or otherwise. Each of the Bank and the Borrower hereby
agrees (for itself and its affiliates) that unless otherwise required by
applicable laws, it will maintain the confidentiality of the transaction
contemplated hereby and will not disclose, or cause to be disclosed, the same to
any person, except (1) to prospective purchasers, transferees, assignees or
participants, (2) to its affiliates and its affiliates’ agents, directors,
officers, employees, accountants, counsel or other professional advisors that
have, in each such case, been instructed or otherwise bound by professional
rules of conduct to keep such information confidential, (3) as may be requested
pursuant to applicable laws by any governmental authority (including Internal
Revenue Service auditors or state taxing and regulatory authorities), (4) to the
extent required in connection with the performance by it of its obligations and
the exercise by it of its rights under this Agreement and the other Financing
Documents, (5) to any nationally recognized rating agency that requires access
to information about such person’s investment portfolio, (6) in response to any
subpoena or other legal process or in connection with any litigation to which
such person is a party (provided that prior notice shall have been provided to
the non-disclosing party), (7) to the extent, but only to the extent, that prior
to such disclosure, such information is in the public domain or has been
provided to such party by a person not a party to this Agreement and the other
Financing Documents (other than by reason of a breach by such person of the
confidentiality provisions hereof or as expressly contemplated hereby), or (8)
with the prior written consent of the other party hereto (which consent shall
not be unreasonably withheld).

30



--------------------------------------------------------------------------------



 



               (c)     The Borrower will fully cooperate with the Bank in
connection with any such assignment and will execute and deliver such consents
and acceptances to any such assignment, amendments to this Agreement in order to
effect any such assignment (including, without limitation, the appointment of
the Bank as agent for itself and all assignees) and a new or a replacement
Promissory Note for the Promissory Note in conjunction with any such assignment;
provided, that the Borrower’s indebtedness, obligations and liabilities under
this Agreement and the other Financing Documents will not be increased by reason
of any such assignment.

     7.8     Definitions; Certain Definitional Provisions.

               (a)     As used herein, the following terms shall have the
following meanings:

                         (i)     “Affiliate” shall mean any Person which,
directly or indirectly, owns or controls, on an aggregate basis, including all
beneficial ownership and ownership or control as a trustee, guardian or other
fiduciary, at least ten percent (10%) of the outstanding capital stock (or
membership interest) having ordinary voting power to elect the Board of
Directors (or other governing body) (irrespective of whether, at the time, stock
of any other class or classes of such corporation, limited liability company or
other entity, shall have or might have voting power by reason of the happenings
of any contingency) of the Borrower, or which otherwise controls, is controlled
by or is under common control with the Borrower, or any stockholder or member of
the Borrower or any Person which controls any stockholder or member of the
Borrower. For the purpose of this definition, “control” means the possession,
directly or indirectly, of the power to direct or to cause the direction of
management and policies, whether through the ownership of voting securities, by
contract or otherwise.

                         (ii)     “Asset Coverage Ratio” shall mean, the ratio
which the value of total assets, less all liabilities and funded indebtedness
not represented by senior securities (all as determined pursuant to the
Investment Company Act of 1940, as amended and any orders of the Securities and
Exchange Commission issued to Borrower thereunder), bears to the aggregate
amount of senior securities representing funded indebtedness of Borrower.

                         (iii)     “Bank’s Costs” means all costs and expenses
of any kind paid or incurred by Bank in connection with the preparation,
execution, delivery, amendment, modification, restatement, administration or
termination of this Agreement or any Financing Document, any transaction
contemplated herein or therein, and the preservation, enforcement, defense and
protection of Bank’s rights, remedies, obligations and liabilities in any manner
concerning this Agreement or any Financing Document, any Security Document, any
transaction contemplated herein or therein or any existing or future related
agreements, including but not limited to: (a) costs paid to perfect, maintain
perfected and preserve the existence and priority of liens with respect to the
Collateral; (b) after the occurrence of an Event of Default, all Bank’s internal
and external administrative costs and costs incurred with respect to the
Collateral and/or enforcing or administering this Agreement or any Financing
Document; (c) reasonable attorneys’ fees and other expenses paid or incurred by
Bank for any of the foregoing; and wire transfer charges in such amounts as Bank
may from time to time establish for such service.

                         (iv)     “Base Rate” means the sum of the Prime Rate
plus one and one-half percent (1.50%) per annum.

31



--------------------------------------------------------------------------------



 



                         (v)     “Borrowing Base” means that amount which is
equal to fifty percent (50%) of the aggregate principal amount outstanding at
any time under Eligible Loans.

                         (vi)     “Borrowing Base Certificate” means a fully
completed certificate in the form attached hereto as Exhibit D, which
mathematical calculations used to determine the Borrowing Base and certified to
be true by a Responsible Officer.

                         (vii)     “Business Day” as used herein means any day
other than Saturday, Sunday or other day on which commercial banks in the State
of Maryland are authorized to close.

                         (viii)     “Business Development Company” shall have
the meaning given to such term in Section 1.10(a)(ii)(E).

                         (ix)     “CERCLA” shall mean the Comprehensive
Environmental Response Compensation and Liability Act, 42 U.S.C. §9601 et seq.,
as amended from time to time, including all regulations thereunder and published
interpretations thereof and any successor or replacement statute and/or
regulations.

                         (x)     “Certificate” shall have the meaning given to
such term in Section 1.9.

                         (xi)     “Change of Control” means an event or series
of events by which any “person” or “group” (as such terms are defined in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder) is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under such Exchange Act, except that
a Person shall be deemed to have “beneficial ownership” of all shares that any
such Person has the right to acquire without condition, other than passage of
time, whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of more than 35% of the total voting power of the
then outstanding voting capital stock of the Borrower.

                         (xii)     “Closing Date” means the date of this
Agreement or, if later, the Business Day upon which the Bank provides the
initial Advance to the Borrower hereunder.

                         (xiii)     “Custodial Agreement” means the agreement
dated May 2, 2003 between Bank and Riggs Bank, N.A., among other things,
appointing Riggs Bank, N.A. as Custodian and agent for Bank’s possession of the
Collateral.

                         (xiv)     “Custodian” means Riggs Bank, N.A. or such
other person or entity designated by Bank to be its agent for perfection by
possession of its security interest in the Collateral.

                         (xv)     “Debt” means the total liabilities of the
Borrower which, in accordance with GAAP, would be included on the liability side
of a balance sheet.

                         (xvi)     “Default” shall have the meaning given to
such term in Section 5.

                         (xvii)     “Eligible Loans” means loans made by
Borrower to Eligible Loan Obligors pursuant to those documents or instruments
satisfying the following criteria

32



--------------------------------------------------------------------------------



 



(collectively the “Eligible Loan Documents”): (1) such documents or instruments
are written agreements (collectively, the “Contract”) pursuant to which the
Borrower agrees to lend amounts to a third party which is organized under the
laws of the United States or any state thereof and which is not an agency or
instrumentality of the United States of America or of any state, county,
municipality or any department, agency or instrumentality thereof and the
equipment, goods or inventory, if any, purchased with the proceeds from the
Contract are located in the United States, (2) the initial stated term of the
Contract is not more than forty-eight (48) months and has a stated maturity
date, (3) the amount of the Advance to be made with respect to such Contract is
not less than $500,000, (4) the Contract arose in the ordinary course of the
Borrower’s business and the Contract is enforceable against all parties thereto,
(5) the amount of periodic installments required to be paid under the remaining
term of the documents or instruments shall be sufficient fully to amortize the
Advance made with respect to such documents or instruments, (6) no payment of
principal or interest is, or other fees and expenses due and owing under the
Contract, or has been, past due more than forty-five (45) days, except for fees
and expenses disputed in good faith, (7) the Contract shall not be subject to
any lien, security interest or prior assignment, (8) all equipment, goods or
inventory purchased with the proceeds from the Contract shall have been
delivered to the obligor under the Contract and shall be subject to secure the
payment obligations under the Contract, (9) the Borrower’s right, title and
interest to the Contract, all amounts due and owing thereunder, and the assets
securing the payment obligations of any obligor under the Contract is absolute
and is lawfully in the Borrower and is subject to no other assignment, claim,
lien or security interest except that of the Bank, and the Borrower has the
right of assignment thereof and the power to grant the Bank a security interest
therein, (10) the Contract is a valid and enforceable Contract, representing an
undisputed indebtedness to the Borrower, is not subject to any claim or
reduction, counterclaim, set-off, recoupment, or any claim for credits,
allowances or adjustments by any party thereto, (11) proceedings in bankruptcy,
or for reorganization, or for the readjustment of any of its debts, under the
United States Bankruptcy Code (as amended) or any part thereof, or under any
other applicable laws, whether state or federal, for the relief of debtors, now
or hereafter existing, shall be commenced against or by any obligor under the
Contract and there shall not have been a material adverse change in the
properties, business, operations, or condition (financial or otherwise) of the
any such obligor and no event shall have occurred and no condition shall have
arisen that could have a material adverse effect on the properties, business
operations, or condition (financial or otherwise) on the ability of any such
obligor to perform its obligations under the Contract, (12) the Contract shall
not have been modified, amended, restated or otherwise extended such that a
default or breach existing prior to such modification, amendment, restatement or
extension no longer exists, (13) no obligor under the Contract is an Affiliate
of the Borrower, (14) the Contract shall be specified on the applicable Advance
Request, and (15) such document or instrument meets all other criteria now or
hereafter established (provided that any change in such criteria shall be
applied prospectively only and shall not be applicable to those documents or
instruments which have previously qualified as Eligible Loans specified as
collateral on the written request by Borrower for the Loan) by the Bank in order
for a document or instrument to be an Eligible Loan; provided, that any document
or instrument which is at any time an Eligible Loan, but which subsequently
fails to meet the criteria for an Eligible Loan specified as collateral on the
written request by Borrower for the Loan shall immediately cease to be an
Eligible Loan.

                         (xviii)     “Eligible Loan Obligor” means any third
party obligated to repay to the Borrower as Eligible Loan for which an Advance
has been made.

33



--------------------------------------------------------------------------------



 



                         (xix)     “Environmental Laws” means any and all
federal, foreign, state, provincial and local laws, statutes, ordinances, rules,
regulations, permits, licenses, approvals, interpretations and orders of courts
or governmental authorities, relating to the protection of human health or the
environment, including, but not limited to, CERCLA and all other requirements
pertaining to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation, handling, reporting, licensing, permitting,
investigation or remediation of Hazardous Materials.

                         (xx)     “ERISA” shall have the meaning given to such
term in Section 2.16.

                         (xxi)     “Event of Default” shall have the meaning
given to such term in Section 5.

                         (xxii)     “Field Audit” shall have the meaning given
to such term in Section 3.9.

                         (xxiii)     “Financing Documents” means collectively
and includes this Agreement, the Promissory Note issued pursuant hereto, the
Custodial Agreement, and any other instrument, document or agreement both now
and hereafter executed, delivered or furnished by the Borrower or any other
person (as hereinafter defined) evidencing, securing or in connection with this
Agreement or all or any part of the Obligations.

                         (xxiv)     “GAAP” shall have the meaning given to such
term in Section 1.10(a)(v)(A).

                         (xxv)     “Hazardous Materials” means any substances or
materials (a) which are or become defined as hazardous wastes, hazardous
substances, pollutants, contaminants, chemical substances or mixtures or toxic
substances under any Environmental Law, (b) which are toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise harmful to human health or the environment and are or become regulated
by any governmental authority, (c) the presence of which require investigation
or remediation under any Environmental Law or common law, (d) the discharge or
emission or release of which requires a permit or license under any
Environmental Law or other governmental approval, (e) which are deemed to
constitute a nuisance or a trespass which pose a health or safety hazard to
Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

                         (xxvi)     “Hedging Agreement” means any agreement with
respect to an interest rate swap, collar, cap, floor or a forward rate agreement
or other agreement regarding the hedging of interest rate risk exposure executed
in connection with hedging the interest rate exposure of the Borrower, and any
confirming letter executed pursuant to such hedging agreement, all as amended,
restated, supplemented or otherwise modified from time to time.

34



--------------------------------------------------------------------------------



 



                         (xxvii)     “Intellectual Property” shall have the
meaning given to such term in Section 2.24.

                         (xxviii)     “Interest Rate” means the interest rate
applicable to an Advance selected by Borrower pursuant to Section 1.4.

                         (xxix)     “Interest Coverage Ratio” means, for a
period, the ratio of (a) the sum of Borrower’s net operating income plus
interest expense for such period to (b) interest expense for such period.

                         (xxx)     “LIBOR” means the quotient resulting from
dividing (i) the rate per annum at which deposits of Dollars which appears on
Telerate Page 3750 at approximately 11:00 A.M. London time, two Business Days
prior to the first day of the applicable LIBOR Period for a period equal to the
period of such LIBOR Period, by (ii) one (1.00) minus the Reserve Percentage, if
any, pertaining to eurocurrency liabilities. If, for any reason, such rate does
not appear on Telerate Page 3750, then LIBOR shall be determined by Bank with
reference to the arithmetic average of the rate per annum at which Dollars would
be offered in the London interbank market by first class banks to Bank at such
time. If, and only if, Bank shall be unable or shall otherwise fail to obtain
such a rate or Dollar deposits are not obtainable in the London Eurodollar
interbank market on reasonable terms, the commencement of such LIBOR Period
shall be postponed to the second Business Day after Bank is next able to obtain
a fixed rate for such LIBOR Period in Dollar deposits in the London Eurodollar
interbank market on reasonable terms, and until such date interest shall be
charged at the Base Rate. The LIBOR shall be adjusted automatically on and as of
the effective day of any change in the relevant Reserve Percentage. Payee’s
determination of the LIBOR shall be conclusive in the absence of manifest error.

                         (xxxi)     “LIBOR Amount” means all or any portion of
the outstanding principal balance of the Promissory Note with respect to which
Borrower has fixed the rate of interest charged thereon at a rate of interest
based on the LIBOR, for a LIBOR Period, in accordance with the terms of this
Agreement; provided that no LIBOR Amount may be less than $500,000.00.

                         (xxxii)     “LIBOR Period” means a period of one
(1) month, the first of which commences on the funding date of any Advance
bearing interest with respect to LIBOR and subsequent ones which commence upon
the expiration of the immediately preceding LIBOR Period, except that no LIBOR
Period may end after the maturity date of the Eligible Loan funded with the
proceeds of such Advance. In the event that a LIBOR Period would otherwise end
on a day that is not a Business Day, such LIBOR Period shall be extended to the
next following Business Day.

                         (xxxiii)     “Loan Receivables” means the Borrower’s
present and future general intangibles, chattel paper, documents, supporting
obligations, and instruments (as such terms are defined in the UCC) solely to
the extent relating to Eligible Loans, including, without limitation, all
present and future rights of the Borrower to payment of monetary obligations
owed to the Borrower on account of Eligible Loans, whether due or to become due.

35



--------------------------------------------------------------------------------



 



                         (xxxiv)     “Net Worth” means, as of a date, the sum of
Borrower’s (a) shareholders’ equity (less the value of treasury stock and debt
convertible into Borrower’s capital stock) and (b) cumulative retained earnings,
as reflected on Borrower’s balance sheet for such date.

                         (xxxv)     “Notice of Assignment” shall have the
meaning given to such term in Section 1.10(b).

                         (xxxvi)     “Obligations” means collectively and
includes all present and future indebtedness, liabilities and obligations of any
kind and nature whatsoever of the Borrower to the Bank both now existing and
hereafter arising under, as a result of, on account of, or in connection with,
this Agreement and any and all amendments thereto, restatements thereof,
supplements thereto and modifications thereof made at any time and from time to
time hereafter, or the other Financing Documents, including, without limitation,
future advances, principal, interest, indemnities, fees, late charges,
enforcement costs, all obligations with respect to any interest rate swap,
collar, cap, floor or forward rate agreement or other agreement regarding the
hedging of interest rate risk exposure in connection with hedging the interest
rate exposure of Borrower and any confirming letter executed pursuant to such
hedging agreement, and other costs and expenses whether direct, contingent,
joint, several, matured or unmatured.

                         (xxxvii)     “Pledged Securities” shall have the
meaning given to such term in Section 1.9 hereof.

                         (xxxviii)     “Prime Rate” means that rate of interest
per annum established by the Bank from time to time as its “prime rate” which
may not represent the lowest rate charged by the Bank to other borrowers, or to
any class of borrowers, at any time, or from time to time.

                         (xxxix)     “Regulated Investment Company” shall have
the meaning given to such term in Section 1.10(a)(ii)(E).

                         (xl)     “Request Day” means a Business Day on which
Borrower requests Bank to advise Borrower of the then-current LIBOR with respect
to one or more LIBOR Periods.

                         (xli)     “Reserve Percentage” means for any day that
maximum percentage (expressed as a decimal), whether or not incurred, which is
in effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System, for determining the reserve requirement for a member bank of the
Federal Reserve System in Philadelphia with respect to LIBOR “Eurocurrency
liabilities” (as such term is defined in Regulation D) (or in respect of any
other category of liabilities which includes deposits by reference to which the
interest rate on the outstanding principal amount of the Advance is determined
or any category of extensions of credit or other assets which includes loans by
a non-United States office of Bank to United States residents).

                         (xlii)     “Responsible Officer” means any of the
following: the chief executive officer, the president or chief financial officer
of Borrower or any other officer of Borrower reasonably acceptable to the Bank.

36



--------------------------------------------------------------------------------



 



                         (xliii)     “Rule” means and includes any law, rule or
regulation binding upon Bank as well as any guideline or similar directive
issued by a governmental agency having regulatory jurisdiction over Bank which
Bank observes or with which it complies, whether or not such guideline or
directive technically has the force of law.

                         (xliv)     “Senior Management” means the chairman of
the board of directors, chief executive officer, president and chief financial
officer of the Borrower or such other executive officer of the Borrower
performing duties similar to those performed by any of the foregoing.

                         (xlv)     “Solvent” means, as to Borrower on a
particular date, that Borrower (a) has capital sufficient to carry on its
business and transactions and all business and transactions in which it is about
to engage and is able to pay its debts as they mature, (b) owns property having
a value, both at fair valuation and at present fair salable value, greater than
the amount required to pay its probable liabilities (including contingencies),
and (c) does not believe that it will incur debts or liabilities beyond its
ability to pay such debts or liabilities as they mature.

                         (xlvi)     “UCC” shall mean the Uniform Commercial Code
as in effect in any applicable jurisdiction from time to time.

               (b)     The term “person” or “Person” as used in this Agreement
means and includes any natural person, individual, company, corporation,
partnership, limited liability entity, joint venture, unincorporated
association, government or political subdivision or agency thereof, or any other
entity of whatever nature. All terms defined in this Agreement shall have such
defined meanings when used in any of the other Financing Documents. Accounting
terms used in this Agreement shall have the respective meanings given to them
under generally accepted accounting principles in effect from time to time in
the United States of America. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. As
used herein, the singular number shall include the plural, the plural, the
singular and the use of the masculine, feminine or neuter gender shall include
all genders, as the context may require. Unless otherwise defined herein, all
terms used herein which are defined by the UCC shall have the same meanings as
assigned to them by the UCC unless and to the extent varied by this Agreement.

     7.9     Entire Agreement; Severability. This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior understandings with respect thereto. This Agreement
shall not be amended except by an instrument in writing signed by each of the
parties. The invalidity, illegality or unenforceability of any provision of this
Agreement shall not affect the validity, legality or enforceability of any of
the other provisions of this Agreement which shall remain effective.

     7.10     Confession of Judgment. In the event the Bank confesses judgment
against Borrower under the Promissory Note, the Bank shall provide prompt notice
thereof to Borrower.

37



--------------------------------------------------------------------------------



 



     7.11     Survival. All representations, warranties and covenants contained
among the provisions of this Agreement shall survive the execution and delivery
of this Agreement and all other Financing Documents.

     7.12     Successors and Assigns. The rights and obligations of the Borrower
under this Agreement may not be assigned or delegated. This Agreement and all
other Financing Documents shall be binding upon and inure to the benefit of the
Borrower and the Bank and their respective successors and permitted assigns.

     7.13     Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF COMMONWEALTH OF PENNSYLVANIA (WITHOUT
REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF SUCH STATE).

     7.14     Time of Essence. Time is of the essence in connection with all
obligations of the Borrower hereunder and under any of the other Financing
Documents.

     7.15     Duplicate Originals and Counterparts. This Agreement may be
executed in any number of duplicate originals or counterparts, each of such
duplicate originals or counterparts shall be deemed to be an original and all
taken together shall constitute but one and the same instrument.

     7.16     Headings. Section and subsection headings in this Agreement are
included herein for convenience of reference only, shall not constitute a part
of this Agreement for any other purpose and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

38



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Master Loan and Security Agreement, under seal, as of the day and year first
written above.



  OXFORD FINANCE CORPORATION



  By:   /s/ Michael J. Altenburger                    (SEAL)
        Name: Michael J. Altenburger
        Title: Chief Financial Officer



  NATIONAL CITY BANK



  By:   /s/ Michael J. Labrum                    (SEAL)
        Name: Michael J. Labrum
        Title: Senior Vice President

39